Exhibit 10.2

EXECUTION VERSION

 

 

 

GUARANTEE, PLEDGE AND SECURITY AGREEMENT

dated as of

December 4, 2013

among

SIERRA INCOME CORPORATION,

as Borrower

The SUBSIDIARY GUARANTORS Party Hereto

ING CAPITAL LLC,

as Revolving Administrative Agent

Each TERM LOAN ADMINISTRATIVE AGENT,

FINANCING AGENT and

DESIGNATED INDEBTEDNESS HOLDER Party Hereto

and

ING CAPITAL LLC,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  Definitions, Etc.      2   

1.01

  Certain Uniform Commercial Code Terms      2   

1.02

  Additional Definitions      2   

1.03

  Terms Generally      21   

Section 2.

  Representations and Warranties      22   

2.01

  Organization      22   

2.02

  Authorization; Enforceability      22   

2.03

  Governmental Approvals; No Conflicts      22   

2.04

  Title      22   

2.05

  Names, Etc.      23   

2.06

  Changes in Circumstances      23   

2.07

  Pledged Equity Interests      23   

2.08

  Promissory Notes      23   

2.09

  Deposit Accounts and Securities Accounts      24   

2.10

  Commercial Tort Claims      24   

2.11

  Intellectual Property and Licenses      24   

Section 3.

  Guarantee      25   

3.01

  The Guarantee      25   

3.02

  Obligations Unconditional      26   

3.03

  Reinstatement      27   

3.04

  Subrogation      27   

3.05

  Remedies      27   

3.06

  Continuing Guarantee      28   

3.07

  Instrument for the Payment of Money      28   

3.08

  Rights of Contribution      28   

3.09

  General Limitation on Guarantee Obligations      29   

3.10

  Indemnity by Borrower      29   

3.11

  Keepwell      29   

Section 4.

  Collateral      29   

Section 5.

  Certain Agreements Among Secured Parties      31   

5.01

  Priorities; Additional Collateral      31   

5.02

  Turnover of Collateral      31   

5.03

  Cooperation of Secured Parties      31   

5.04

  Limitation upon Certain Independent Actions by Secured Parties      32   

5.05

  No Challenges      32   

5.06

  Rights of Secured Parties as to Secured Obligations      32   

 

i



--------------------------------------------------------------------------------

Section 6.

  Designation of Designated Indebtedness and Term Loan Credit Facility;
Recordkeeping, Etc.      33   

6.01

  Designation of Other Indebtedness      33   

6.02

  Designation of Term Loan Credit Facility      33   

6.03

  Recordkeeping      34   

Section 7.

  Covenants of the Obligors      34   

7.01

  Delivery and Other Perfection      34   

7.02

  Name; Jurisdiction of Organization, Etc.      36   

7.03

  Other Liens, Financing Statements or Control      36   

7.04

  Transfer of Collateral      37   

7.05

  Additional Subsidiary Guarantors      37   

7.06

  Control Agreements      37   

7.07

  Revolving Credit Facility and Term Loan Credit Facility      38   

7.08

  Pledged Equity Interests      38   

7.09

  Voting Rights, Dividends, Etc. in Respect of Pledged Interests      39   

7.10

  Commercial Tort Claims      41   

7.11

  Intellectual Property      41   

Section 8.

  Acceleration Notice; Remedies; Distribution of Collateral      43   

8.01

  Notice of Acceleration      43   

8.02

  Preservation of Rights      43   

8.03

  Events of Default, Etc.      43   

8.04

  Deficiency      44   

8.05

  Private Sale      44   

8.06

  Application of Proceeds      45   

8.07

  Attorney-in-Fact      46   

8.08

  Grant of Intellectual Property License      46   

8.09

  Authority      46   

Section 9.

  The Collateral Agent      47   

9.01

  Appointment; Powers and Immunities      47   

9.02

  Information Regarding Secured Parties      47   

9.03

  Reliance by Collateral Agent      48   

9.04

  Rights as a Secured Party      48   

9.05

  Indemnification      48   

9.06

  Non-Reliance on Collateral Agent and Other Secured Parties      49   

9.07

  Failure to Act      49   

9.08

  Resignation of Collateral Agent      50   

9.09

  Agents and Attorneys-in-Fact      50   

Section 10.

  Miscellaneous      50   

10.01

  Notices      50   

10.02

  No Waiver      51   

10.03

  Amendments to Security Documents, Etc.      51   

10.04

  Expenses: Indemnity: Damage Waiver      53   

10.05

  Successors and Assigns      54   

10.06

  Counterparts; Integration; Effectiveness; Electronic Execution      54   

10.07

  Severability      54   

 

ii



--------------------------------------------------------------------------------

10.08

  Governing Law; Submission to Jurisdiction      55   

10.09

  Waiver of Jury Trial      55   

10.10

  Headings      56   

10.11

  Termination      56   

10.12

  Confidentiality      56   

10.13

  Agreement among Borrower, Revolving Lenders and Term Lenders      56   

 

EXHIBIT A

  –      Form of Notice of Designation for Designated Indebtedness

EXHIBIT B

  –      Form of Guarantee Assumption Agreement

EXHIBIT C

  –      Form of Intellectual Property Security Agreement

EXHIBIT D

  –      Form of Pledge Supplement

EXHIBIT E

  –      Form of Joinder Agreement for Designated Indebtedness

 

iii



--------------------------------------------------------------------------------

GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of December 4, 2013 (as
amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among Sierra Income Corporation, a corporation duly organized and
validly existing under the laws of the State of Maryland (the “Borrower”), each
other entity that becomes a “SUBSIDIARY GUARANTOR” after the date hereof
pursuant to Section 7.05 hereof (collectively, the “Subsidiary Guarantors” and,
together with the Borrower, the “Obligors”), ING CAPITAL LLC, as administrative
agent for the parties defined as “Lenders” under the Revolving Credit Facility
referred to below (in such capacity, together with its successors in such
capacity, the “Revolving Administrative Agent”), each “Financing Agent” or
“Designated Indebtedness Holder” that becomes a party hereto after the date
hereof pursuant to Section 6.01 hereof, the “Term Loan Administrative Agent” and
each “Term Lender” that becomes a party hereto after the date hereof pursuant to
Section 6.02 hereof and ING CAPITAL LLC, as collateral agent for the Secured
Parties hereinafter referred to (in such capacity, together with its successors
in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower, certain lenders and the Revolving Administrative Agent are entering
into the Revolving Credit Facility, pursuant to which such lenders have agreed
to extend credit (by means of revolving loans) to the Borrower from time to
time;

WHEREAS, the Borrower may from time to time after the date hereof wish to incur
additional indebtedness permitted by the Revolving Credit Facility that the
Borrower designates as “Designated Indebtedness” under this Agreement or that is
incurred under a credit agreement that the Borrower designates as the “Term Loan
Credit Facility” under this Agreement, which indebtedness is to be entitled to
the benefits of this Agreement;

WHEREAS, to induce such lenders to extend credit to the Borrower under the
Revolving Credit Facility, the holders of any Term Loan Indebtedness to extend
credit to the Borrower under the Term Loan Credit Facility and the holders of
any “Designated Indebtedness” to extend other credit to the Borrower, the
Borrower wishes to provide (a) for certain of its Subsidiaries from time to time
to become parties hereto and to guarantee the payment of the Guaranteed
Obligations (as hereinafter defined), and (b) for the Borrower and the
Subsidiary Guarantors to provide collateral security for the Secured Obligations
(as hereinafter defined);

WHEREAS, the Revolving Administrative Agent (on behalf of itself and the
Revolving Lenders), any Term Loan Administrative Agent (on behalf of itself and
the Term Lenders), any Financing Agent (on behalf of itself and the holders of
the “Designated Indebtedness” for which it serves as agent or trustee) and each
Designated Indebtedness Holder that becomes a party hereto pursuant to
Section 6.01 are or will be entering into this Agreement for the purpose of
setting forth their respective rights to the Collateral (as hereinafter
defined); and



--------------------------------------------------------------------------------

WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral pursuant to the terms and conditions set forth herein;

NOW THEREFORE, the parties hereto agree as follows:

Section 1. Definitions, Etc.

1.01 Certain Uniform Commercial Code Terms. As used herein, the terms “Account”,
“Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Equipment”, “Investment Property”, “Letter-of-Credit
Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting Obligations” and
“Tangible Chattel Paper” have the respective meanings set forth in Article 9 of
the NYUCC, and the terms “Certificated Security”, “Clearing Corporation”,
“Entitlement Holder”, “Financial Asset”, “Indorsement”, “Securities Account”,
“Securities Intermediary”, “Security”, “Security Entitlement” and
“Uncertificated Security” have the respective meanings set forth in Article 8 of
the NYUCC.

1.02 Additional Definitions. In addition, as used herein:

“Acceleration” means the Credit Agreement Obligations, the Term Loan Obligations
or any other Secured Obligations of any Secured Party having been declared (or
become) due and payable in full in accordance with the applicable Debt Documents
following the occurrence of an “event of default” (as defined in the applicable
Debt Documents) or an analogous event by the Borrower and expiration of any
applicable grace period with respect thereto.

“Acceleration Notice” has the meaning specified in Section 8.01.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

“Bank Loan” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a syndicated loan or credit facility or
pursuant to any loan agreement or other similar credit facility, whether or not
syndicated.

 

2



--------------------------------------------------------------------------------

“Belgium” means the Kingdom of Belgium

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Borrowing Base” has the meaning given to such term in the Revolving Credit
Facility or such equivalent term in any Term Loan Credit Facility.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, solely with respect to any
change in GAAP after the Effective Date with respect to the accounting for
leases as either operating leases or capital leases, any lease that is not (or
would not be) a capital lease under GAAP as in effect on Effective Date shall
not be treated as a capital lease, and any lease that would be treated as a
capital lease under GAAP as in effect on the Effective Date shall continue to be
treated as a capital lease, hereunder and under the other Loan Documents,
notwithstanding such change in GAAP after the Effective Date, and all
determinations of Capital Lease Obligations shall be made consistently therewith
(i.e., ignoring any such changes in GAAP after the Effective Date).

“Class” means, separately, each of the following: (a) the Revolving Lenders as a
group; (b) the Term Lenders as a group; and (c) the Designated Indebtedness
Holders holding a Series of Designated Indebtedness as a group.

“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.

“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.

“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.

 

3



--------------------------------------------------------------------------------

“Collateral” has the meaning assigned to such term in Section 4.

“Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including, without limitation, all
commercial tort claims listed on Annex 2.10 hereto.

“Commitment” means, with respect to each Revolving Lender, the commitment of
such Revolving Lender to make Revolving Loans, as such commitment may be
(a) reduced or increased from time to time pursuant to the Revolving Credit
Facility and (b) reduced or increased from time to time pursuant to assignments
by or to such Revolving Lender pursuant to the Revolving Credit Facility.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Annex 2.11 hereto.

“Copyrights” shall mean all United States and foreign copyrights (including
community designs), including but not limited to copyrights in software and
databases, and all “Mask Works” (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Annex 2.11
hereto, (ii) all extensions and renewals thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all rights to sue for past, present and
future infringements thereof, and (v) all proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages and
proceeds of suit.

“Credit Agreement Obligations” means, collectively, all obligations of the
Borrower and the Subsidiary Guarantors to the Revolving Lenders and the
Revolving Administrative Agent under the Revolving Credit Facility and the other
Loan Documents, including in each case in respect of the principal of and
interest on the loans made thereunder, and all fees, indemnification payments
and other amounts whatsoever, whether direct or indirect, absolute or
contingent, now or hereafter from time to time owing to the Revolving
Administrative Agent or the Revolving Lenders or any of them under or in respect
of the Revolving Credit Facility and the other Loan Documents, and including all
interest and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower, whether or not
such interest or expenses are allowed as a claim in such proceeding; provided
that Credit Agreement Obligations shall not include any Excluded Swap
Obligation.

 

4



--------------------------------------------------------------------------------

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance reasonably
acceptable to the Collateral Agent.

“Debt Documents” means, collectively, the Revolving Credit Facility, the Term
Loan Documents, the Designated Indebtedness Documents, any Hedging Agreement
evidencing or relating to any Hedging Agreement Obligations and the Security
Documents.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC-1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent:

(a) subject to clause (l) below, in the case of each Certificated Security
(other than a Special Equity Interest, U.S. Government Security, Clearing
Corporation Security, Euroclear Security or Clearstream Security), that such
Certificated Security is either (i) in the possession of the Collateral Agent
and registered in the name of the Collateral Agent (or its nominee) or Indorsed
to the Collateral Agent or in blank, or (ii) in the possession of the Custodian
and registered in the name of the Custodian (or its nominee) or Indorsed in
blank and, in the case of this clause (ii), the Custodian has either (A) agreed
in documentation reasonably satisfactory to the Collateral Agent to hold such
Certificated Security as bailee on behalf of the Collateral Agent or
(B) credited the same to a Securities Account for which the Custodian is a
Securities Intermediary and has agreed that such Certificated Security
constitutes a Financial Asset and that the Collateral Agent has NYUCC Control
over such Securities Account;

(b) subject to clause (l) below, in the case of each Instrument, that such
Instrument is either (i) in the possession of the Collateral Agent and indorsed
to the Collateral Agent or in blank, or (ii) in the possession of the Custodian
and the Custodian has credited the same to a Securities Account for which the
Custodian is a Securities Intermediary and has agreed that such Instrument
constitutes a Financial Asset and that the Collateral Agent has NYUCC Control
over such Securities Account;

 

5



--------------------------------------------------------------------------------

(c) subject to clause (l) below, in the case of each Uncertificated Security
(other than a Special Equity Interest, U.S. Government Security, Clearing
Corporation Security, Euroclear Security or Clearstream Security), that such
Uncertificated Security is either (i) registered on the books of the issuer
thereof to the Collateral Agent (or its nominee), or (ii) registered on the
books of the issuer thereof to the Custodian (or its nominee) under an
arrangement where the Custodian has credited the same to a Securities Account
for which the Custodian is a Securities Intermediary and has agreed that such
Uncertificated Security constitutes a Financial Asset and that the Collateral
Agent has NYUCC Control over such Securities Account;

(d) subject to clause (l) below, in the case of each Clearing Corporation
Security, that such Clearing Corporation Security is either (i) credited to a
Securities Account of the Collateral Agent at such Clearing Corporation (and, if
such Clearing Corporation Security is a Certificated Security, that the same is
in the possession of such Clearing Corporation, or of an agent or custodian on
its behalf), or (ii) credited to a Securities Account of the Custodian at such
Clearing Corporation (and, if a Certificated Security, so held in the possession
of such Clearing Corporation, or of an agent or custodian on its behalf) and the
Security Entitlement of the Custodian in such Clearing Corporation Securities
Account has been credited by the Custodian to a Securities Account for which the
Custodian is a Securities Intermediary under an arrangement where the Custodian
has agreed that such Clearing Corporation Security constitutes a Financial Asset
and that the Collateral Agent has NYUCC Control over such Securities Account;

(e) in the case of each Euroclear Security and Clearstream Security, that the
actions described in clause (d) above have been taken with respect to such
Security as if such Security were a Clearing Corporation Security and Euroclear
and Clearstream were Clearing Corporations; provided, that such additional
actions shall have been taken as shall be necessary under the law of Belgium (in
the case of Euroclear) and Luxembourg (in the case of Clearstream) to accord the
Collateral Agent rights substantially equivalent to NYUCC Control over such
Security under the NYUCC;

(f) in the case of each U.S. Government Security, that such U.S. Government
Security is either (i) credited to a securities account of the Collateral Agent
at a Federal Reserve Bank, or (ii) credited to a Securities Account of the
Custodian at a Federal Reserve Bank and the Security Entitlement of the
Custodian in such Federal Reserve Bank Securities Account has been credited by
the Custodian to a Securities Account for which the Custodian is a Securities
Intermediary under an arrangement where the Custodian has agreed that such U.S.
Government Security constitutes a Financial Asset and that the Collateral Agent
has NYUCC Control over such Securities Account;

 

6



--------------------------------------------------------------------------------

(g) in the case of any Tangible Chattel Paper, that the original of such
Tangible Chattel Paper is either (i) in the possession of the Collateral Agent
in the United States or (ii) in the possession of the Custodian in the United
States under an arrangement where the Custodian has agreed to hold such Tangible
Chattel Paper as bailee on behalf of the Collateral Agent, and in each case any
agreements that constitute or evidence such Tangible Chattel Paper is free of
any marks or notations indicating that it is then pledged, assigned or otherwise
conveyed to any Person other than the Collateral Agent;

(h) subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor organized in
the United States, that such General Intangible falls within the collateral
description of a UCC-1 financing statement, naming the relevant Obligor as
debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such Obligor, in the case of an Obligor that is
a “registered organization” (as defined in the NYUCC) or (y) in such other
filing office as may be required under the Uniform Commercial Code as in effect
in any applicable jurisdiction, in the case of any other Obligor; provided that
in the case of a participation in a debt obligation where such debt obligation
is evidenced by an Instrument, either (i) such Instrument is in the possession
of the applicable participating institution in the United States, and such
participating institution has agreed that it holds possession of such Instrument
for the benefit of the Collateral Agent (or for the benefit of the Custodian,
and the Custodian has agreed that it holds the interest in such Instrument as
bailee on behalf of the Collateral Agent) or (ii) such Instrument is in the
possession of the applicable participating institution outside of the United
States and such participating institution (and, if applicable, the obligor that
issued such Instrument) has taken such actions as shall be necessary under the
law of the jurisdiction where such Instrument is physically located to accord
the Collateral Agent rights equivalent to NYUCC Control over such Instrument
under the NYUCC;

(i) subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor not organized
in the United States, that such Obligor shall have taken such action as shall be
necessary to accord the Collateral Agent rights substantially equivalent to a
perfected first-priority (subject to Liens permitted pursuant to the Debt
Documents) security interest in such General Intangible under the NYUCC;

(j) in the case of any Deposit Account or Securities Account, that the bank or
Securities Intermediary at which such Deposit Account or Securities Account, as
applicable, is located has agreed that the Collateral Agent has NYUCC Control
over such Deposit Account or Securities Account, or that such Deposit Account or
Securities Account is in the name of the Custodian and the Custodian has
credited its rights in respect of such Deposit Account or Securities Account
(the “Underlying Accounts”) to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian

 

7



--------------------------------------------------------------------------------

has agreed that the rights of the Custodian in such Underlying Accounts
constitute a Financial Asset and that the Collateral Agent has NYUCC Control
over such Securities Account;

(k) in the case of any money (regardless of currency), that such money has been
credited to a Deposit Account over which the Collateral Agent has NYUCC Control
as described in clause (j) above;

(l) in the case of any Certificated Security, Uncertificated Security or
Instrument or Special Equity Interest issued by a Person organized outside of
the United States, that such additional actions shall have been taken as shall
be necessary under applicable law to accord the Collateral Agent rights
substantially equivalent to those accorded to a secured party under the NYUCC
that has possession or control of such Certificated Security, Uncertificated
Security, Instrument or Special Equity Interest;

(m) in the case of each Portfolio Investment of any Obligor consisting of a Bank
Loan, in addition to all other actions required to be taken hereunder, that all
actions shall have been taken as required by Section 5.08(c)(iv), (v) and (vi),
as applicable, of the Revolving Credit Facility;

(n) subject to clause (l) above, in the case of a Special Equity Interest
constituting a Certificated Security, that the holder of the first Lien on such
Certificated Security has possession of such Certificated Security in the United
States (which has been registered in the name of such holder (or its nominee) or
Indorsed to such holder or in blank) and has agreed to deliver the certificates
evidencing such Certificated Security directly to the Collateral Agent upon the
discharge of such Lien and has acknowledged that it holds such certificates for
the Collateral Agent subject to such Lien (it being understood that, upon
receipt of any such Certificated Security, if so requested by the Borrower the
Collateral Agent shall deliver the same to the Custodian to be held in
accordance with the provisions of clause (a) above) and, in the case of a
Special Equity Interest constituting an Uncertificated Security, that the holder
of the first Lien on such Uncertificated Security has been registered as the
holder thereof on the books of the issuer thereof and acknowledged that it holds
such Uncertificated Security for the Collateral Agent subject to such Lien; and

(o) in the case of each Portfolio Investment of any Obligor or other Collateral
not of a type covered by the foregoing clauses (a) through (n), that such
Portfolio Investment or other Collateral (to the extent required to be
“Delivered” pursuant to Section 7.01(a)) has been transferred to the Collateral
Agent in accordance with applicable law and regulation.

Notwithstanding the foregoing, any Instrument or Promissory Note in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing may satisfy the requirements of the
definition “Deliver”, “Delivered” and “Delivery” if it otherwise satisfies all
the requirements hereof

 

8



--------------------------------------------------------------------------------

notwithstanding the fact that it is not in the physical possession of the
Collateral Agent or the Custodian (x) if such Portfolio Investment is owned by
such Obligor on the date of this Agreement, if such Instrument or Promissory
Note is in the possession of the Collateral Agent or the Custodian as required
above within 30 Business Days from the date hereof, and (y) (1) if such
Portfolio Investment is acquired by the Obligor after the date hereof, if such
Instrument or Promissory Note is in the possession of the Collateral Agent or
the Custodian as required above within 10 Business Days of the acquisition of
the Portfolio Investment relating to such Instrument or Promissory Note and
(2) as a result of the syndication, sale, transfer, assignment or exchange of a
portion of a Portfolio Investment relating to such Instrument or Promissory
Note, if the Borrower, within 20 Business Days, receives new or additional
Instruments or Promissory Notes in connection with such syndication, sale,
transfer, assignment or exchange and such new or additional Instruments or
Promissory Notes are in the possession of the Collateral Agent or the Custodian
as required above.

“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.

“Designated Indebtedness” means any Indebtedness that has been designated by the
Borrower at the time of the incurrence thereof as “Designated Indebtedness” for
purposes of this Agreement in accordance with the requirements of Section 6.01.

“Designated Indebtedness Documents” means, in respect of any Designated
Indebtedness, all documents or instruments pursuant to which such Designated
Indebtedness shall be incurred or otherwise governing the terms or conditions
thereof.

“Designated Indebtedness Holders” means, in respect of any Designated
Indebtedness, the Persons from time to time holding such Designated
Indebtedness.

“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of the Borrower to any Designated
Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness, including in each case in
respect of the principal of and interest on the notes or other instruments
issued thereunder, all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to any Designated Indebtedness Holder or any Financing
Agent or any of them under such Designated Indebtedness Documents, and including
all interest and expenses accrued or incurred subsequent to the commencement of
any bankruptcy or insolvency proceeding with respect to the Borrower, whether or
not such interest or expenses are allowed as a claim in such proceeding;
provided that Designated Indebtedness Obligations shall not include any Excluded
Swap Obligation.

“Effective Date” means December 4, 2013.

 

9



--------------------------------------------------------------------------------

“Eligible Liens” means those Liens on the Collateral included in the Borrowing
Base permitted by each Debt Document (for the avoidance of doubt in the event of
any conflict or difference among the Debt Documents, the most restrictive
provisions that are in effect (after taking into account any modification,
supplement, amendment or waiver to such provisions) shall apply against the
Obligors hereunder).

“Enforcement Action” means an action under applicable law to (a) foreclose,
execute, levy, or collect on, take possession or control of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license, or otherwise
dispose of (whether publicly or privately), Collateral, or otherwise exercise or
enforce remedial rights with respect to Collateral under the Security Documents
(including by way of set-off, recoupment notification of a public or private
sale or other disposition pursuant to the NYUCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable), (b) solicit bids from third parties to conduct the liquidation or
disposition of Collateral or to engage or retain sales brokers, marketing
agents, investment bankers, accountants, appraisers, auctioneers, or other third
parties for the purposes of valuing, marketing, promoting, and selling
Collateral, (c) to receive a transfer of Collateral in satisfaction of Secured
Obligations, (d) to otherwise enforce a security interest or exercise another
right or remedy, as a secured creditor or otherwise, pertaining to the
Collateral at law, in equity, or pursuant to the Debt Documents (including the
commencement of applicable legal proceedings or other actions with respect to
all or any portion of the Collateral to facilitate the actions described in the
preceding clauses, and exercising voting rights in respect of equity interests
comprising Collateral); provided that “Enforcement Action” will not be deemed to
include (x) actions in preparation for any of the foregoing and (y) actions to
preserve rights of the Grantors, Collateral Agent and/or the Secured Parties in
and to the Collateral.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

“Excluded Assets” means, individually and collectively, (i) any Excluded Equity
Interest, (ii) any payroll accounts so long as such payroll account is coded as
such, withholding tax accounts, pension fund accounts, 401(k) accounts, and
other deposit accounts specifically and exclusively used for employee wage,
health and benefit payments, (iii) any fiduciary accounts or any account for
which any Obligor is the servicer for another Person, including any accounts in
the name of any Obligor in its capacity as servicer for a Financing Subsidiary
or any “Agency Account” pursuant to the Revolving Credit Facility and any Term
Loan Credit Facility, (iv) any intent-to-use application for United States
trademark registration, and (v) any Equity Interest in a Portfolio Investment
that is issued as an “equity kicker” to holders of subordinated debt and such
Equity Interest is pledged to secure senior debt of such Portfolio Investment to
the extent prohibited thereby.

 

10



--------------------------------------------------------------------------------

“Excluded Equity Interest” means any Equity Interest issued by any Financing
Subsidiary; provided, that if any such Financing Subsidiary shall at any time
cease to be a Financing Subsidiary pursuant to the Revolving Credit Facility and
any Term Loan Credit Facility or otherwise, the Equity Interests issued by such
Person shall no longer constitute Excluded Equity Interests and shall become
part of the Collateral hereunder.

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Guarantor, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Subsidiary Guarantor becomes effective with respect to such specific
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.

“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.

“Event of Default” means any Event of Default under and as defined in the
Revolving Credit Facility or any Term Loan Credit Facility, respectively, and
any event or condition that enables or permits (after giving effect to any
applicable grace or cure periods) the holder or holders of any Designated
Indebtedness Obligations or Hedging Agreement Obligations or any trustee or
agent on its or their behalf to cause any Designated Indebtedness Obligations or
Hedging Agreement Obligations to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity.

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

“Financing Agent” means, in respect of any Designated Indebtedness, any trustee,
representative or agent for the holders of such Designated Indebtedness.

 

11



--------------------------------------------------------------------------------

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States, or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B, between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.05, or to which the
Collateral Agent shall otherwise consent).

“Guaranteed Obligations” means, collectively, the Credit Agreement Obligations,
the Term Loan Obligations, the Designated Indebtedness Obligations and the
Hedging Agreement Obligations.

 

12



--------------------------------------------------------------------------------

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Revolving Lender or Term Lender (as applicable) (or any Affiliate
thereof) under any Hedging Agreement that is an interest rate protection
agreement or other interest rate hedging arrangement and has been designated by
the Borrower by notice to the Collateral Agent as being secured by this
Agreement, including in each case all fees, indemnification payments and other
amounts whatsoever, whether direct or indirect, absolute or contingent, now or
hereafter from time to time owing to such Revolving Lender or Term Lender (as
applicable) (or any Affiliate thereof) under such Hedging Agreement, and
including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to such
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding; provided, that Hedging Agreement Obligations shall not include any
Excluded Swap Obligation.

For purposes hereof, it is understood that any obligations of any Obligor to a
Person arising under a Hedging Agreement entered into at the time such Person
(or an Affiliate thereof) is a “Revolving Lender” party to the Revolving Credit
Facility or a “Term Lender” party to any Term Loan Credit Facility (as
applicable) shall nevertheless continue to constitute Hedging Agreement
Obligations for purposes hereof, notwithstanding that such Person (or its
Affiliate) may have assigned all of its Loans or Term Loans (as applicable) and
other interests in the Revolving Credit Facility or any Term Loan Credit
Facility (as applicable) and, therefore, at the time a claim is to be made in
respect of such obligations, such Person (or its Affiliate) is no longer a
“Revolving Lender” party to the Revolving Credit Facility or a “Term Lender”
party to any Term Loan Credit Facility (as applicable), provided that neither
such Person nor any such Affiliate shall be entitled to the benefits of this
Agreement (and such obligations shall not constitute Hedging Agreement
Obligations hereunder) unless, at or prior to the time it ceased to be a
Revolving Lender or a Term Lender (as applicable) hereunder, it shall have
notified the Collateral Agent in writing of the existence of such agreement.
Subject to and without limiting the preceding sentence, any Affiliate of a
Revolving Lender or a Term Lender (as applicable) that is a party to a Hedging
Agreement shall be included in the term “Revolving Lender” or “Term Lender” (as
applicable) for purposes of this Agreement solely for purposes of the rights and
obligations arising hereunder in respect of such Hedging Agreement and the
Hedging Agreement Obligations thereunder.

The designation of any Hedging Agreement as being secured by this Agreement in
accordance with the first paragraph under this definition of “Hedging Agreement
Obligations” shall not create in favor of any Revolving Lender or Term Lender
(as applicable) or any Affiliate thereof that is a party thereto (i) any rights
in connection with the management or release of any Collateral or of the
obligations of any Guarantor under this Agreement or (ii) any rights to consent
to any amendment, waiver or other matter under this Agreement or any other Loan
Document or Term Loan

 

13



--------------------------------------------------------------------------------

Document, as applicable. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document or Term Loan Document, as applicable, no
provider or holder of any Hedging Agreement Obligations (other than in its
capacity as Revolving Administrative Agent, Term Loan Administrative Agent,
Collateral Agent, Revolving Lender, or Term Lender to the extent applicable) has
any individual right to enforce this Agreement or bring any remedies with
respect to any Lien on Collateral granted pursuant to the Loan Documents or Term
Loan Documents, as applicable. By accepting the benefits of this Agreement, such
party shall be deemed to have appointed the Collateral Agent as its agent and
agreed to be bound by this Agreement as a Secured Party, subject to the
limitations set forth in the preceding sentence.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances or, solely for the purposes specified in the
definition of “Indebtedness” in the Revolving Credit Facility, Term Loan Credit
Facility or the Designated Indebtedness Document (whichever contains the most
restrictive provision then in effect), Hedging Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor (or such Person is
not otherwise liable for such Indebtedness). Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment or (y) a commitment arising in the ordinary course of
business to make a future Portfolio Investment.

“Indorsed” means, with respect to any Certificated Security, that such
Certificated Security has been assigned or transferred to the applicable
transferee pursuant to an effective Indorsement.

“ING” means ING Capital LLC.

 

14



--------------------------------------------------------------------------------

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, for the avoidance of doubt, in the case of
Investments that are loans or other debt obligations, customary restrictions on
assignments or transfers thereof pursuant to the underlying documentation of
such Investment shall not be deemed to be a “Lien” (provided that no such
restrictions shall cause such Investments to not be Transferable) and, in the
case of Portfolio Investments that are equity securities, excluding customary
drag-along, tag-along, right of first refusal and other similar rights in favor
of other equity holders of the same issuer).

“Loan Document” has the meaning given to such term in the Revolving Credit
Facility.

“Loans” means the revolving loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Facility.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Notice of Designation” has the meaning specified in Section 6.01.

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“NYUCC Control” means “control” as defined in Section 9-104, 9-105, 9-106 or
9-107 of the NYUCC.

“Obligors” has the meaning given to such term in the preamble of this Agreement.

 

15



--------------------------------------------------------------------------------

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Obligor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Annex 2.11 hereto.

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Annex 2.11 hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, and (vi) all proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

“Permitted Liens” means those Liens on the Collateral (other than Collateral
included in the Borrowing Base) permitted by each Debt Document (for the
avoidance of doubt in the event of any conflict or difference among the Debt
Documents, the most restrictive provisions that are in effect (after taking into
account any modification, supplement, amendment or waiver of such provisions)
shall apply against the Obligors hereunder).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit D.

“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (unless issued by a Subsidiary)), the instruments (if any)
evidencing such indebtedness (including, without limitation, the instruments
described on Annex 2.08 hereto) and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.

“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor
(including, without limitation, the Equity Interests described on Annex 2.07
hereto) and the certificates, if any, representing such Equity Interests and any
interest of such Obligor in the entries on the books of the issuer of such
Equity Interests or on the books of any Securities Intermediary pertaining to
such Equity Interests, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Equity Interests.

“Pledged Interests” means all Pledged Debt and Pledged Equity Interests.

 

16



--------------------------------------------------------------------------------

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” by entering into a keepwell under section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Designated Indebtedness Holders” means, with respect to each issuance
of Designated Indebtedness (if any, or so long as, such Designated Indebtedness
is outstanding (other than unasserted contingent obligations)) by the Borrower
(each such issuance, a “Series”), the meaning given to the term “Required
Holders” or “Required Lenders” in the Debt Documents with respect to such
Designated Indebtedness.

“Required Revolving Lenders” has the meaning given to the term “Required
Lenders” in the Revolving Credit Facility (so long as the obligations under the
Revolving Credit Facility are outstanding (other than unasserted contingent
obligations)).

“Required Secured Parties” means Secured Parties holding more than 50% of the
aggregate amount of the sum of the Credit Agreement Obligations, the Term Loan
Obligations and the Designated Indebtedness Obligations. For purposes of
determining the amount of the Credit Agreement Obligations, the Term Loan
Obligations and the Designated Indebtedness Obligations, the amount of such
obligations shall be the outstanding principal amount of such obligations plus,
if no event of default has occurred under any of the Debt Documents (or if an
event of default has occurred under any of the Debt Documents but such event of
default has been waived by the permitted parties under the applicable Debt
Documents), the amount of the unfunded commitments on account of such
obligations.

“Required Term Lenders” has the meaning given to the term “Required Lenders” (or
equivalent term) in any Term Loan Credit Facility (so long as the obligations
under such Term Loan Credit Facility are outstanding (other than unasserted
contingent obligations)).

“Revolving Administrative Agent” has the meaning assigned to such term in the
preamble of this Agreement.

“Revolving Credit Facility” means (i) the Senior Secured Revolving Credit
Agreement, dated as of December 4, 2013, among the Borrower, the lenders party

 

17



--------------------------------------------------------------------------------

thereto and ING Capital LLC, as administrative agent (the “Existing Revolving
Credit Agreement”) and (ii) any amendment, modification, supplement, amendment
and restatement, extension, refinancing or replacement of the Existing Revolving
Credit Agreement (or to any such amendment, modification, supplement, amendment
and restatement, extension, refinancing or replacement), provided that if any
Term Loan Credit Facility is then in existence any such amendment, modification,
supplement, amendment and restatement, extension, refinancing or replacement
(a) is incurred pursuant to documentation containing other terms (including
financial and other covenants, covenants regarding the borrowing base, if any,
portfolio valuations, and events of default, but excluding interest) that are no
more restrictive in any material respect upon the Borrower and its Subsidiaries,
while the loans are outstanding under such Term Loan Credit Facility, than those
set forth in the Existing Revolving Credit Agreement and (b) is not secured by
any assets of any Obligor other than pursuant to the Security Documents and the
holders of which, or the agent, trustee or representative of such holders have
agreed to either (x) be bound by the provisions of this Agreement by executing
the joinder attached hereto as Exhibit E or (y) be bound by the provisions of
this Agreement in a manner reasonably satisfactory to the Term Loan
Administrative Agent (if the obligations (other than contingent obligations)
under such Term Loan Credit Facility are still in effect) and the Collateral
Agent.

“Revolving Lender” means any “Lender” (as defined in the Revolving Credit
Facility) that is from time to time party to the Revolving Credit Facility.

“Revolving Loans” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to the Revolving Credit Facility.

“SBIC Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an “SBIC Subsidiary” under the applicable Debt Documents and
pursuant to the procedures specified in such Debt Documents (with notice to the
Collateral Agent).

“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Credit Agreement Obligations, the Term Loan Obligations, the Designated
Indebtedness Obligations and the Hedging Agreement Obligations, (b) in the case
of the Subsidiary Guarantors, the obligations of the Subsidiary Guarantors in
respect of the Guaranteed Obligations pursuant to Section 3.01 and (c) in the
case of all Obligors, all present and future obligations of the Obligors to the
Secured Parties, or any of them, hereunder or under any other Security Document;
provided that Secured Obligations shall not include any Excluded Swap
Obligation.

“Secured Party” means, collectively, the Revolving Lenders (including those
holding Hedging Agreement Obligations), the Revolving Administrative Agent, any
Term Lenders (including those who may hold Hedging Agreement Obligations), any
Term Loan Administrative Agent, each Designated Indebtedness Holder, each
Financing Agent and each Person that is not a Revolving Lender or Term Lender
and is owed a Hedging Agreement Obligation of the type described in, and subject
to the conditions set forth in, the second paragraph of the definition of
“Hedging Agreement Obligations” and the Collateral Agent.

 

18



--------------------------------------------------------------------------------

“Security Documents” means, collectively, this Agreement, the Custodian
Agreement, all Uniform Commercial Code financing statements filed with respect
to the security interests in the Collateral created pursuant hereto and all
other assignments, pledge agreements, security agreements, control agreements,
custodial agreements and other instruments executed and delivered at any time by
any of the Obligors pursuant hereto or otherwise providing or relating to any
collateral security for any of the Secured Obligations.

“Series” has the meaning set forth in the definition of Required Designated
Indebtedness Holders.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
designated by the Borrower as an “Structured Subsidiary” under the applicable
Debt Documents and pursuant to the procedures specified in such Debt Documents
(with notice to the Collateral Agent).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

“Subsidiary Guarantors” has the meaning given to such term in the preamble of
this Agreement.

 

19



--------------------------------------------------------------------------------

“Term Lenders” means any holders of any Term Loan Indebtedness.

“Term Loan Administrative Agent” means, in respect of any Term Loan
Indebtedness, any administrative agent for the holders of any Term Loan
Indebtedness.

“Term Loan Credit Facility” means any credit agreement governing Indebtedness of
the Borrower that has been designated by the Borrower at the time such credit
agreement is entered into as the “Term Loan Credit Facility” for purposes of
this Agreement in accordance with the requirements of Section 6.02.

“Term Loan Documents” means the “Loan Documents” (or equivalent term) as defined
in the Term Loan Credit Facility.

“Term Loan Indebtedness” means Indebtedness under any Term Loan Credit Facility
and all agreements related thereto.

“Term Loan Obligations” means, collectively, all obligations of the Borrower and
the Subsidiary Guarantors to any Term Lenders and the Term Loan Administrative
Agent under any Term Loan Credit Facility and the other Term Loan Documents,
including in each case in respect of the principal of and interest on the loans
made thereunder, and all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to any Term Lenders or the Term Loan Administrative
Agent or any of them under or in respect of any Term Loan Credit Facility and
the other Term Loan Documents, and including all interest and expenses accrued
or incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, whether or not such interest or
expenses are allowed as a claim in such proceeding; provided that Term Loan
Obligations shall not include any Excluded Swap Obligation.

“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to any Term Loan Credit Facility.

“Termination Date” means (a) with respect to the Revolving Lenders, the date on
which the conditions set forth in the definition of “Termination Date” in the
Revolving Credit Facility are satisfied, (b) with respect to any Term Lenders,
the date on which the conditions set forth in the definition of “Termination
Date” (or equivalent term) in any Term Loan Credit Facility are satisfied, and
(c) with respect to any Designated Indebtedness Holders, the date on which the
principal and accrued interest on each Designated Indebtedness and all fees and
other amounts payable thereunder shall have been paid in full (excluding, for
the avoidance of doubt, any amount in connection with any contingent unasserted
obligation).

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Annex 2.11 hereto.

 

20



--------------------------------------------------------------------------------

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Annex 2.11 hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Obligor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Annex 2.11 hereto.

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

“United States” means the United States of America.

“U.S. Government Security” means securities that are direct obligations of, and
obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

1.03 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on such amendments, supplements, or
modifications set forth herein or in the applicable Debt Document), (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and

 

21



--------------------------------------------------------------------------------

not to any particular provision hereof, (d) all references herein to Sections,
Exhibits and Annexes shall be construed to refer to Sections of, and
Exhibits and Annexes to, this Agreement and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 2. Representations and Warranties. Each Obligor represents and warrants
to the Secured Parties that:

2.01 Organization. Such Obligor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.

2.02 Authorization; Enforceability. The execution, delivery and performance of
this Agreement, and the granting of the Liens contemplated hereunder, are within
such Obligor’s corporate or other powers and have been duly authorized by all
necessary corporate or other action, including by all necessary shareholder
action. This Agreement has been duly executed and delivered by such Obligor and
constitutes a legal, valid and binding obligation of such Obligor, enforceable
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

2.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are in full force and effect and
(ii) filings and recordings in respect of the Liens created pursuant hereto,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of any Obligor or any order of any Governmental
Authority, (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon any Obligor or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any such Person, and (d) except for the Liens created pursuant
hereto, will not result in the creation or imposition of any Lien on any asset
of any Obligor.

2.04 Title. Such Obligor is the sole beneficial owner of the Collateral in which
a security interest is granted by such Obligor hereunder and no Lien exists upon
such Collateral other than (a) the security interest created or provided for
herein, which security interest constitutes a valid first and prior perfected
Lien (subject to Eligible Liens) on the Collateral included in the Borrowing
Base and (subject to Permitted Liens) on all other Collateral (except that any
such security interest in a Special Equity Interest may be subject to a Lien in
favor of a creditor of the issuer of such Special Equity Interest as
contemplated by the definition of such term in Section 1.02) and (b) other Liens
not prohibited by the provisions of any Debt Document.

 

22



--------------------------------------------------------------------------------

2.05 Names, Etc. As of the date hereof, the full and correct legal name, type of
organization, jurisdiction of organization, organizational ID number (if
applicable) and place of business (or, if more than one, chief executive office)
of each Obligor as of the date hereof are correctly set forth in Annex 2.05 (and
of each additional Obligor as of the date of the Guarantee Assumption Agreement
referred to below are set forth in the supplement to Annex 2.05 in Appendix A to
the Guarantee Assumption Agreement executed and delivered by such Obligor
pursuant to Section 7.05).

2.06 Changes in Circumstances. No Obligor has (a) within the period of four
months prior to the date hereof (or, in the case of any Subsidiary Guarantor,
within the period of four months prior to the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), changed its location (as defined
in Section 9-307 of the NYUCC), (b) as of the date hereof (or, with respect to
any Subsidiary Guarantor, as of the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement), changed its name or (c) as of the date hereof
(or, with respect to any Subsidiary Guarantor, as of the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement), become a “new debtor” (as
defined in Section 9-102(a)(56) of the NYUCC) with respect to a currently
effective security agreement previously entered into by any other Person and
binding upon such Obligor, in each case except as notified in writing to the
Collateral Agent prior to the date hereof (or, in the case of any Subsidiary
Guarantor, prior to the date it becomes a party hereto pursuant to a Guarantee
Assumption Agreement).

2.07 Pledged Equity Interests. (i) Annex 2.07 sets forth a complete and correct
list of all Pledged Equity Interests owned by any Obligor on the date hereof (or
owned by a Subsidiary Guarantor on the date it becomes a party hereto pursuant
to a Guarantee Assumption Agreement) and on the date hereof or thereof such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on Annex 2.07; (ii) on the date hereof or thereof the Obligors listed
on Annex 2.07 are the record and beneficial owners of the Pledged Equity
Interests free of all Liens, rights or claims of other Persons and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests; and (iii) no consent of any Person including any other general
or limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary is necessary in connection with the
creation, perfection or first priority (subject to Eligible Liens on the
Collateral included in the Borrowing Base and subject to Permitted Liens on all
other Collateral) status of the security interest of the Collateral Agent in any
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof.

2.08 Promissory Notes. Annex 2.08 sets forth a complete and correct list of all
Promissory Notes (other than any previously delivered to the Custodian or held
in a Securities Account referred to in Annex 2.09) held by any Obligor on the
date hereof

 

23



--------------------------------------------------------------------------------

(or held by a Subsidiary Guarantor on the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement) that are either included in the
Borrowing Base or have an aggregate unpaid principal amount in excess of
$75,000.

2.09 Deposit Accounts and Securities Accounts. Annex 2.09 sets forth a complete
and correct list of all Deposit Accounts, Securities Accounts and Commodity
Accounts of the Obligors on the date hereof (and of any Subsidiary Guarantor on
the date it becomes a party hereto pursuant to a Guarantee Assumption
Agreement), except for any Deposit Account specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments.

2.10 Commercial Tort Claims. Annex 2.10 sets forth a complete and correct list
of all Commercial Tort Claims of the Obligors on the date hereof (and of any
Subsidiary Guarantor on the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement).

2.11 Intellectual Property and Licenses.

(a) Annex 2.11 sets forth a true and complete list on the date hereof (or on the
date a Subsidiary Guarantor becomes a party hereto pursuant to a Guarantee
Assumption Agreement) of (i) all United States, state and foreign registrations
of and applications for Patents, Trademarks, and Copyrights owned by each
Obligor and (ii) all Patent Licenses, Trademark Licenses, Trade Secret Licenses
and Copyright Licenses material to the business of such Obligor;

(b) on the date hereof or thereof each Obligor is the sole and exclusive owner
of the entire right, title, and interest in and to all Intellectual Property
listed on Annex 2.11, and to each Obligor’s knowledge, owns or has as of the
date hereof or thereof the valid right to use all other Intellectual Property
used in or necessary to conduct its business, free and clear of all Liens,
claims, encumbrances and licenses, except for Permitted Liens and the licenses
set forth on Annex 2.11;

(c) to each Obligor’s knowledge, on the date hereof or thereof all Intellectual
Property owned by the Obligors is subsisting and has not been adjudged invalid
or unenforceable, in whole or in part, and as of the date hereof or thereof each
Obligor has performed all acts and has paid all renewal, maintenance, and other
fees and taxes required to maintain each and every registration and application
of Copyrights, Patents and Trademarks in full force and effect;

(d) to each Obligor’s knowledge, on the date hereof or thereof all Intellectual
Property set forth in Annex 2.11 is valid and enforceable; no holding, decision,
or judgment has been rendered against any Obligor in any action or proceeding
before any court or administrative authority challenging the validity of, any
Obligor’s right to register, or any Obligor’s rights to own or use, any
Intellectual Property and no such action or proceeding is pending or, to each
Obligor’s knowledge, threatened;

 

24



--------------------------------------------------------------------------------

(e) on the date hereof or thereof all registrations and applications for
Copyrights, Patents and Trademarks owned by the Obligors are standing in the
name of an Obligor, and none of the Trademarks, Patents, Copyrights or Trade
Secrets owned by the Obligors has been licensed by any Obligor to any Affiliate
or third party, except as disclosed in Annex 2.11;

(f) as of the date hereof or thereof each Obligor has been using appropriate
statutory notice of registration in connection with its use of registered
Trademarks, proper marking practices in connection with the use of Patents, and
appropriate notice of copyright in connection with the publication of
Copyrights, in each case if material to the business of such Obligor;

(g) as of the date hereof or thereof each Obligor uses adequate standards of
quality in the manufacture, distribution, and sale of all products sold and in
the provision of all services rendered under or in connection with all
Trademarks owned by or licensed to such Obligor and has taken all action
reasonably necessary to ensure that all licensees of such Trademarks use such
adequate standards of quality;

(h) to each Obligor’s knowledge, as of the date hereof or thereof the conduct of
each Obligor’s business does not infringe upon or otherwise violate any
trademark, patent, copyright, trade secret or other intellectual property right
owned or controlled by a third party, and no claim has been made, in writing,
that the use of any Intellectual Property owned or used by any Obligor (or any
of its respective licensees) violates the asserted rights of any third party;

(i) to each Obligor’s knowledge, as of the date hereof or thereof no third party
is infringing upon or otherwise violating any rights in any Intellectual
Property owned or used by such Obligor, or any of its respective licensees;

(j) as of the date hereof or thereof, no settlement or consents, covenants not
to sue, nonassertion assurances, or releases have been entered into by any
Obligor or to which any Obligor is bound that adversely affect any Obligor’s
rights to own or use any Intellectual Property; and

(k) as of the date hereof or thereof, no Obligor has made a previous assignment,
sale, transfer or agreement constituting a present or future assignment, sale,
transfer or agreement of any Intellectual Property that has not been terminated
or released, and there is no effective financing statement or other document or
instrument now executed, or on file or recorded in any public office, granting a
security interest in or otherwise encumbering any part of the Intellectual
Property, other than in favor of the Collateral Agent.

Section 3. Guarantee.

3.01 The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to the Collateral Agent for the benefit of each of the Secured Parties

 

25



--------------------------------------------------------------------------------

and their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations. The Subsidiary Guarantors hereby further jointly and severally
agree that if the Borrower shall fail to pay in full when due (whether at stated
or extended maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will jointly and severally pay the same
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

3.02 Obligations Unconditional. The obligations of the Subsidiary Guarantors
under Section 3.01 are irrevocable, absolute and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the satisfaction in full of the Guaranteed
Obligations), it being the intent of this Section 3 that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional under any
and all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Subsidiary Guarantors hereunder, which shall
remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement, the other Debt Documents or any
other agreement or instrument referred to herein or therein shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with; or

(d) any lien or security interest granted to, or in favor of, any Secured Party
as security for any of the Guaranteed Obligations shall fail to be perfected.

 

26



--------------------------------------------------------------------------------

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever (except as expressly required by
this Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

3.03 Reinstatement. The obligations of the Subsidiary Guarantors under this
Section 3 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantors jointly and
severally agree that they will indemnify the Secured Parties on demand for all
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented fees and other charges of counsel (but excluding the allocated
costs of internal counsel)) incurred by the Secured Parties in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

3.04 Subrogation. The Subsidiary Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full in cash of all Guaranteed
Obligations (other than unasserted, contingent obligations), and the expiration
and termination of all commitments to extend credit under all Debt Documents,
they shall not exercise any right or remedy arising by reason of any performance
by them of their guarantee in Section 3.01, whether by subrogation or otherwise,
against the Borrower or any other guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations.

3.05 Remedies. The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Revolving Credit
Facility or any Term Loan Credit Facility, as the case may be, the provisions
specifying the existence of an event of default (and shall be deemed to have
become automatically due and payable in the circumstances provided therein
including, in the case of the Revolving Credit Facility or any Term Loan Credit
Facility, as the case may be, such provisions) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower or any Subsidiary Guarantors and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by the Borrower)
shall forthwith become due and payable by the Subsidiary Guarantors for purposes
of Section 3.01.

 

27



--------------------------------------------------------------------------------

3.06 Continuing Guarantee. The guarantee in this Section 3 is a continuing
guarantee of payment (and not of collection), and shall apply to all Guaranteed
Obligations whenever arising.

3.07 Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 3 constitutes an instrument for
the payment of money, and consents and agrees that any Secured Party, at its
sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall have the right to bring motion action
under New York CPLR Section 3213.

3.08 Rights of Contribution. The Obligors hereby agree, as between themselves,
that if any Subsidiary Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Subsidiary Guarantor of any
Guaranteed Obligations, then each other Subsidiary Guarantor shall, on demand of
such Excess Funding Guarantor (but subject to the next sentence), pay to such
Excess Funding Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata
Share (as defined below and determined, for this purpose, without reference to
the properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. The
payment obligation of a Subsidiary Guarantor to any Excess Funding Guarantor
under this Section 3.08 shall be subordinate and subject in right of payment to
the prior payment in full of the obligations of such Subsidiary Guarantor under
the other provisions of this Section 3 and such Excess Funding Guarantor shall
not exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such obligations.

For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations,
(ii) “Excess Payment” means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro Rata Share of
such Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

 

28



--------------------------------------------------------------------------------

3.09 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate or other law, or any Federal or state bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 3.01
would otherwise, taking into account the provisions of Section 3.08, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under
Section 3.01, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by such
Subsidiary Guarantor, any Secured Party or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

3.10 Indemnity by Borrower. In addition to all such rights of indemnity and
subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such Subsidiary Guarantor for the full amount of such payment
and such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part the
Guaranteed Obligations, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.

3.11 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honor all of
its obligations under the guarantee contained in this Section 3 in respect of
Swap Obligations (provided, however that each Qualified ECP Guarantor shall only
be liable under this Section 3.11 for the maximum amount of such liability that
can be incurred without rendering its obligations under this Section 3.11, or
otherwise under the guarantee contained in this Section 3, as it relates to such
other Obligor, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until payment in full of all the Secured Obligations (other than in respect of
indemnities and contingent Obligations not then due and payable). Each Qualified
ECP Guarantor intends that this Section 3.11 constitute, and this Section 3.11
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Obligor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

Section 4. Collateral. As collateral security for the payment in full when due
(whether at stated maturity, by acceleration or otherwise) of its Secured
Obligations, each Obligor hereby pledges and grants to the Collateral Agent for
the benefit of the Secured Parties as hereinafter provided a security interest
in all of such

 

29



--------------------------------------------------------------------------------

Obligor’s right, title and interest in, to and under all of the following
property and assets, in each case whether tangible or intangible, wherever
located, and whether now owned by such Obligor or hereafter acquired and whether
now existing or hereafter coming into existence (all of the property described
in this Section 4 being collectively referred to herein as “Collateral”):

(a) all Accounts, all Chattel Paper, all Deposit Accounts, all Documents, all
General Intangibles (including all Intellectual Property), all Instruments
(including all Promissory Notes), all Portfolio Investments, all Pledged Debt,
all Pledged Equity Interests, all Investment Property not covered by the
foregoing (including all Securities, all Securities Accounts and all Security
Entitlements with respect thereto and Financial Assets carried therein, and all
Commodity Accounts and Commodity Contracts), all letters of credit and
Letter-of-Credit Rights, all Money and all Goods (including Inventory and
Equipment), and all Commercial Tort Claims;

(b) to the extent related to any Collateral, all Supporting Obligations;

(c) to the extent related to any Collateral, all books, correspondence, credit
files, records, invoices and other papers (including all tapes, cards, computer
runs and other papers and documents in the possession or under the control of
such Obligor or any computer bureau or service company from time to time acting
for such Obligor); and

(d) all Proceeds of any of the foregoing Collateral.

IT BEING UNDERSTOOD, HOWEVER, that in no event shall the security interest
granted under this Section 4 attach to (A) any contract, property rights,
obligation, instrument or agreement to which an Obligor is a party (or to any of
its rights or interests thereunder) if the grant of such security interest would
constitute or result in either (i) the abandonment, invalidation or
unenforceability of any right, title or interest of such Obligor therein or
(ii) a breach or termination pursuant to the terms of, or a default under, any
such contract, property rights, obligation, instrument or agreement (other than
to the extent that any such terms would be rendered ineffective by
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect
in the relevant jurisdiction), or (B) any Excluded Assets, and notwithstanding
anything to the contrary provided in this Agreement, the term “Collateral” shall
not include, and the Obligors shall not be deemed to have granted a security
interest in, any Excluded Assets and (2) the Obligors, may by notice to the
Collateral Agent, exclude from the grant of a security interest provided above
in this Section 4, any Special Equity Interests designated by the Borrower in
reasonable detail to the Collateral Agent in such notice (it being understood
that the Borrower may at any later time rescind any such designation by similar
notice to the Collateral Agent).

 

30



--------------------------------------------------------------------------------

Section 5. Certain Agreements Among Secured Parties.

5.01 Priorities; Additional Collateral.

(a) Pari Passu Status of Obligations. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that their
respective interests in the Security Documents and the Collateral shall rank
pari passu and that the Secured Obligations shall be equally and ratably secured
by the Security Documents subject to the terms hereof and the priority of
payment established in Section 8.06.

(b) Sharing of Guaranties and Liens. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that (i) such
Secured Party will not accept from any Subsidiary of the Borrower any guarantee
of any of the Guaranteed Obligations unless such guarantor simultaneously
guarantees the payment of all of the Guaranteed Obligations owed to all Secured
Parties and (ii) such Secured Party will not hold, take, accept or obtain any
Lien upon any assets of any Obligor or any Subsidiary of the Borrower to secure
the payment and performance of the Secured Obligations except and to the extent
that such Lien is in favor of the Collateral Agent pursuant to this Agreement or
another Security Document to which the Collateral Agent is a party for the
benefit of all of the Secured Parties as provided herein.

Anything in this Section, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing; provided, that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.

5.02 Turnover of Collateral. If a Secured Party acquires custody, control or
possession of any Collateral or the Proceeds therefrom, other than pursuant to
the terms of this Agreement or on account of any payment that is not expressly
prohibited hereby, such Secured Party shall promptly (but in any event within
five Business Days) cause such Collateral or Proceeds to be Delivered in
accordance with the provisions of this Agreement. Until such time as such
Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.

5.03 Cooperation of Secured Parties. Each Secured Party will cooperate with the
Collateral Agent and with each other Secured Party in the enforcement of the
Liens upon the Collateral and otherwise in order to accomplish the purposes of
this Agreement and the Security Documents.

 

31



--------------------------------------------------------------------------------

5.04 Limitation upon Certain Independent Actions by Secured Parties. No Secured
Party shall have any right to institute any action or proceeding to enforce any
term or provision of the Security Documents or to enforce any of its rights in
respect of the Collateral or to exercise any other remedy pursuant to the
Security Documents or at law or in equity, for the purpose of realizing on the
Collateral, or by reason of jeopardy of any Collateral, or for the execution of
any trust or power hereunder (collectively, the “Specified Actions”), unless the
Required Secured Parties have delivered written instructions to the Collateral
Agent and the Collateral Agent shall have failed to act in accordance with such
instructions within 30 days thereafter. In such case but not otherwise, the
Required Secured Parties may appoint one Person to act on behalf of the Secured
Parties solely to take any of the Specified Actions (the “Appointed Party”),
and, upon the acceptance of its appointment as Appointed Party, the Appointed
Party shall be entitled to commence proceedings in any court of competent
jurisdiction or to take any other Specified Actions as the Collateral Agent
might have taken pursuant to this Agreement or the Security Documents (in
accordance with the directions of the Required Secured Parties). The Obligors
acknowledge and agree that should the Appointed Party act in accordance with
this provision, such Appointed Party will have all the rights, remedies,
benefits and powers as are granted to the Collateral Agent pursuant hereto or
pursuant to any Security Documents.

5.05 No Challenges. In no event shall any Secured Party take any action to
challenge, contest or dispute the validity, extent, enforceability, or priority
of the Collateral Agent’s Liens hereunder or under any other Security Document
with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such action. Each
of the Secured Parties agrees that it will not take any action to challenge,
contest or dispute the validity, enforceability or secured status of any other
Secured Party’s claims against any Obligor (other than any such claim resulting
from a breach of this Agreement by a Secured Party, or any challenge, contest or
dispute alleging arithmetical error in the determination of a claim), or that
would have the effect of invalidating any such claim, or support any Person who
takes any such action.

5.06 Rights of Secured Parties as to Secured Obligations. Notwithstanding any
other provision of this Agreement, the right of each Secured Party to receive
payment of the Secured Obligations held by such Secured Party when due (whether
at the stated maturity thereof, by acceleration or otherwise) as expressed in
any instrument evidencing or agreement governing such Secured Obligations, or to
institute suit for the enforcement of such payment on or after such due date,
and the obligation of the Obligors to pay their respective Secured Obligations
when due, shall not be impaired or affected without the consent of such Secured
Party given in accordance with the Debt Documents to which such Secured Party is
a party or its Secured Obligations are bound; provided that, notwithstanding the
foregoing, each Secured Party agrees that it will not attempt to exercise
remedies with respect to any Collateral except as provided in this Agreement.

 

32



--------------------------------------------------------------------------------

Section 6. Designation of Designated Indebtedness and Term Loan Credit Facility;
Recordkeeping, Etc.

6.01 Designation of Other Indebtedness. The Borrower may at any time designate
as “Designated Indebtedness” hereunder any other Indebtedness intended by the
Borrower to be secured that satisfies at the time of incurrence the terms and
conditions of the definition of “Secured Longer-Term Indebtedness” in the
Revolving Credit Facility and the other provisions of the Revolving Credit
Facility (as long as the Credit Agreement Obligations are outstanding (other
than unasserted contingent obligations)) and the terms and conditions of the
definition of “Secured Longer Term Indebtedness” in any Term Loan Credit
Facility and the other provisions of any Term Loan Credit Facility (as long as
the Term Loan Obligations are outstanding (other than unasserted contingent
obligations)), such designation to be effected by delivery to the Collateral
Agent of a notice substantially in the form of Exhibit A or in such other form
approved by the Collateral Agent (a “Notice of Designation”), which notice shall
identify such Indebtedness, provide that such Indebtedness be designated as
“Designated Indebtedness” hereunder and be accompanied by a certificate of a
Financial Officer delivered to the Revolving Administrative Agent, any Term Loan
Administrative Agent, each Financing Agent, each Designated Indebtedness Holder
party hereto and the Collateral Agent:

(a) certifying that such Indebtedness satisfies the conditions of this Section,
and that after giving effect to such designation and the incurrence of such
Designated Indebtedness, no Default or Event of Default shall have occurred and
be continuing;

(b) attaching (and certifying as true and complete) copies of the Designated
Indebtedness Documents for such Designated Indebtedness (including all schedules
and exhibits, and all amendments or supplements, thereto); and

(c) identifying the Financing Agent, if any, for such Designated Indebtedness
(or, if there is no Financing Agent for such Designated Indebtedness,
identifying each holder of such Designated Indebtedness).

No such designation shall be effective unless and until the Borrower and such
Financing Agent (or, if there is no Financing Agent, each holder of such
Designated Indebtedness) shall have executed and delivered to the Collateral
Agent (x) a joinder substantially in the form attached hereto as Exhibit E or
(y) an agreement in form and substance reasonably satisfactory to the Collateral
Agent, appropriately completed and duly executed and delivered by each party
thereto, pursuant to which such Financing Agent (or, if there is no Financing
Agent, such holder) shall have become a party hereto and assumed the obligations
of a Financing Agent (or holder) hereunder, as applicable.

6.02 Designation of Term Loan Credit Facility. The Borrower may at any time,
with the written consent of the Revolving Administrative Agent and the Required
Revolving Lenders in their sole discretion, designate as the “Term Loan Credit
Facility” hereunder any other credit agreement intended by the Borrower to be
secured

 

33



--------------------------------------------------------------------------------

that satisfies at the time such credit agreement is entered into the terms and
conditions of the definition of “Term Loan Credit Facility” in the Revolving
Credit Facility and the other provisions of the Revolving Credit Facility (as
long as the Credit Agreement Obligations are outstanding (other than unasserted
contingent obligations)), such designation to be effected by delivery to the
Collateral Agent of a notice in such form approved by the Collateral Agent,
which notice shall identify such credit agreement, provide that such credit
agreement be designated as the “Term Loan Credit Facility” hereunder and be
accompanied by a certificate of a Financial Officer delivered to the Revolving
Administrative Agent, each Financing Agent, each Designated Indebtedness Holder
party hereto and the Collateral Agent:

(a) certifying that such credit agreement satisfies the conditions of this
Section, and that after giving effect to such designation and the incurrence of
the Term Loan Indebtedness thereunder, no Default or Event of Default shall have
occurred and be continuing;

(b) attaching (and certifying as true and complete) copies of the Term Loan
Documents for such Term Loan Credit Facility (including all schedules and
exhibits, and all amendments or supplements, thereto); and

(c) identifying the Term Loan Administrative Agent for such Term Loan Credit
Facility.

No such designation shall be effective unless and until the Borrower and such
Term Loan Administrative Agent shall have executed and delivered to the
Collateral Agent an agreement in form and substance reasonably satisfactory to
the Collateral Agent, appropriately completed and duly executed and delivered by
each party thereto, pursuant to which such Term Loan Administrative Agent shall
have become a party hereto and assumed the obligations of a Term Loan
Administrative Agent hereunder, as applicable.

6.03 Recordkeeping. The Collateral Agent will maintain books and records
necessary to enable it to determine at any time all transactions under this
Agreement which have occurred on or prior to such time. Each Obligor agrees that
such books and records maintained in good faith by the Collateral Agent shall be
conclusive as to the matters contained therein absent manifest error. Each
Obligor shall have the right to inspect such books and records at any time upon
reasonable prior notice.

Section 7. Covenants of the Obligors. In furtherance of the grant of the
security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:

7.01 Delivery and Other Perfection.

(a) With respect to any Portfolio Investment or other Collateral as to which
physical possession by the Collateral Agent or the Custodian is required in
order for such Portfolio Investment or Collateral to have been “Delivered”, such
Obligor

 

34



--------------------------------------------------------------------------------

shall take such actions as shall be necessary to effect Delivery thereof within
ten (10) days after the acquisition thereof by an Obligor with respect to any
such Portfolio Investment or Collateral acquired after the Effective Date.
Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then: (a) in
the case of any Investment in Indebtedness other than a Noteless Assigned Loan,
if such destroyed or lost document is an original promissory note registered in
name of an Obligor, such original promissory note shall constitute an
“Undelivered Note” and the Borrower shall have up to 20 Business Days from the
date when the Borrower has knowledge of such loss or destruction to deliver to
the Custodian a replacement promissory note and comply with the requirements of
Section (1)(c)(x) of Schedule 1.01(d) to the Revolving Credit Facility;
provided, that during such 20 Business Day period, the limitations under Section
(1)(a)(i) and (ii) of Schedule 1.01(d) to the Revolving Credit Facility shall
apply; and (b) in the case of any Noteless Assigned Loans, if such destroyed
instrument or document is an original transfer document or instrument relating
to such Noteless Assigned Loan, the Borrower shall have up to 20 Business Days
from the date when the Borrower has knowledge of such loss or destruction to
deliver to the Custodian a replacement instrument or document and comply with
the requirements of Section (1)(c)(x) of Schedule 1.01(d) to the Revolving
Credit Facility. As to all other Collateral, such Obligor shall cause the same
to be Delivered within three Business Days of the acquisition thereof, provided
that Delivery shall not be required with respect to (1) accounts of the type
described in clauses (A) – (E) of Section 7.06 to the extent set forth therein,
and (2) immaterial assets so long as (x) such assets are not included in the
Borrowing Base, (y) the Collateral Agent has a perfected first priority lien
(subject to Eligible Liens) on such assets and no other Person exercises NYUCC
Control over such assets and such assets have not been otherwise “Delivered” to
any other Person, and (z) the aggregate value of such assets described in this
Section 7.01(a)(2) does not at any time exceed $75,000; and provided further
that the proviso to clause (h) of the definition of “Delivery” does not apply to
any participation in a loan held by an Obligor pursuant only to a customary
participation agreement (it being understood that under no circumstances will
participations in a loan be included as an Eligible Portfolio Investment, as
defined in the Revolving Credit Facility or Term Loan Credit Facility, as
applicable, whether or not such clause (h) has been complied with). In addition,
and without limiting the generality of the foregoing, each Obligor shall
promptly from time to time give, execute, deliver, file, record, authorize or
obtain all such financing statements, continuation statements, notices,
instruments, documents, account control agreements or any other agreements or
consents or other papers as may be necessary in the reasonable judgment of the
Collateral Agent to create, preserve, perfect, maintain the perfection of or
validate the security interest granted pursuant hereto or to enable the
Collateral Agent to exercise and enforce its rights hereunder with respect to
such security interest, and without limiting the foregoing, shall:

(i) keep full and accurate books and records relating to the Collateral in all
material respects; and

(ii) permit representatives of the Collateral Agent, upon reasonable prior
notice, all at such reasonable times during normal business hours, to inspect

 

35



--------------------------------------------------------------------------------

and make abstracts from its books and records pertaining to the Collateral, and
permit representatives of the Collateral Agent to be present at such Obligor’s
place of business to receive copies of communications and remittances relating
to the Collateral, and forward copies of any notices or communications received
by such Obligor with respect to the Collateral, all in such manner as the
Collateral Agent may reasonably require; provided that each such Obligor shall
be entitled to have its representatives and advisors present during any
inspection of its books and records at such Obligor’s place of business and the
Collateral Agent shall not conduct more than two (2) such inspections and visits
in any calendar year unless an Event of Default has occurred and is continuing
at the time of any subsequent inspections during such calendar year.

(b) Unless released from the Collateral pursuant to Section 10.03(e) or (f),
once any Portfolio Investment has been Delivered, the Obligors shall not take or
permit any action that would result in such Portfolio Investment no longer being
Delivered hereunder and shall promptly from time to time give, execute, deliver,
file, record, authorize or obtain all such financing statements, continuation
statements, notices, instruments, documents, account control agreements or any
other agreements or consents or other papers as may be necessary in the
reasonable judgment of the Collateral Agent to continue the Delivered status of
any Collateral. Without limiting the generality of the foregoing, the Obligors
shall not terminate any arrangement with the Custodian unless and until a
successor Custodian reasonably satisfactory to the Collateral Agent has been
appointed and has executed all documentation necessary to continue the Delivered
status of the Collateral, which documentation shall be in form and substance
reasonably satisfactory to the Collateral Agent.

7.02 Name; Jurisdiction of Organization, Etc. Each Obligor agrees that
(a) without providing at least thirty (30) days prior written notice to the
Collateral Agent, such Obligor will not change its name, its place of business
or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if such Obligor does not
have an organizational identification number and later obtains one, such Obligor
will forthwith notify the Collateral Agent of such organizational identification
number, and (c) such Obligor will not change its type of organization,
jurisdiction of organization or other legal structure unless such change is
specifically permitted hereby or by the Revolving Credit Facility (as long as
any of the Credit Agreement Obligations are outstanding (other than unasserted
contingent obligations)), any Term Loan Credit Facility (as long as any Term
Loan Obligations are outstanding (other than unasserted contingent obligations))
and such Obligor provides the Collateral Agent with at least thirty (30) days
prior written notice of such permitted change (or such shorter period approved
by the Collateral Agent).

7.03 Other Liens, Financing Statements or Control. Except as otherwise permitted
under the Revolving Credit Facility (as long as any of the Credit Agreement
Obligations are outstanding (other than unasserted contingent obligations)), any
Term Loan Credit Facility (as long as any Term Loan Obligations are outstanding
(other than unasserted contingent obligations)) and the applicable provisions of
each other Debt Document, the Obligors shall not (a) create or suffer to exist
any Lien upon or

 

36



--------------------------------------------------------------------------------

with respect to any Collateral, (b) file or suffer to be on file, or authorize
or permit to be filed or to be on file, in any jurisdiction, any financing
statement or like instrument with respect to any of the Collateral in which the
Collateral Agent is not named as the sole Collateral Agent for the benefit of
the Secured Parties, or (c) cause or permit any Person other than the Collateral
Agent to have NYUCC Control of any Deposit Account, Electronic Chattel Paper,
Investment Property or Letter-of-Credit Right constituting part of the
Collateral.

7.04 Transfer of Collateral. Except as otherwise permitted under the Revolving
Credit Facility and the other Debt Documents, the Obligors shall not sell,
transfer, assign or otherwise dispose of any Collateral.

7.05 Additional Subsidiary Guarantors. As contemplated by each of the Revolving
Credit Facility and any Term Loan Credit Facility, new Subsidiaries (other than
a Financing Subsidiary) of the Borrower formed or acquired by the Borrower after
the date hereof, existing Subsidiaries of the Borrower that after the date
hereof cease to constitute Financing Subsidiaries under the Revolving Credit
Facility or any Term Loan Credit Facility, and any other Person that otherwise
becomes a Subsidiary (other than a Financing Subsidiary) within the meaning of
the definition thereof, are required to become a “Subsidiary Guarantor” under
this Agreement, by executing and delivering to the Collateral Agent a Guarantee
Assumption Agreement in the form of Exhibit B hereto. Accordingly, upon the
execution and delivery of any such Guarantee Assumption Agreement by any such
Subsidiary, such Subsidiary shall automatically and immediately, and without any
further action on the part of any Person, become a “Subsidiary Guarantor” and an
“Obligor” for all purposes of this Agreement, and Annexes 2.05, 2.07, 2.08,
2.09, 2.10 and 2.11 hereto shall be deemed to be supplemented in the manner
specified in such Guarantee Assumption Agreement. In addition, upon execution
and delivery of any such Guarantee Assumption Agreement, the new Subsidiary
Guarantor makes the representations and warranties set forth in Section 2 as of
the date of such Guarantee Assumption Agreement and shall be permitted to update
the Annexes with respect to such Subsidiary.

7.06 Control Agreements. No Obligor shall open or maintain any account with any
bank, securities intermediary or commodities intermediary (other than (A) any
such accounts that are maintained by the Borrower in its capacity as “servicer”
for a Financing Subsidiary or any Agency Account, (B) any such accounts which
hold solely money or financial assets of a Financing Subsidiary, (C) any payroll
account so long as such payroll account is coded as such, (D) withholding tax
and fiduciary accounts or any trust account maintained solely on behalf of a
Portfolio Investment, and (E) any account in which the aggregate value of
deposits therein, together with all other such accounts under this clause (E),
does not at any time exceed $75,000, provided that in the case of each of the
foregoing clauses (A) through (E), no other Person (other than the depository
institution at which such account is maintained) shall have “control” over such
account (within the meaning of the Uniform Commercial Code) and such account
shall not have been otherwise “Delivered” to any other Person) unless such
Obligor has notified the Collateral Agent of such account and the Collateral
Agent has NYUCC Control over such account pursuant to a control agreement in
form and substance reasonably satisfactory to the Collateral Agent.

 

37



--------------------------------------------------------------------------------

7.07 Revolving Credit Facility and Term Loan Credit Facility. Each Subsidiary
Guarantor agrees to perform, comply with and be bound by the covenants of each
of the Revolving Credit Facility (as long as any of the Credit Agreement
Obligations are outstanding (other than unasserted contingent obligations)) and
any Term Loan Credit Facility (as long as any Term Loan Obligations are
outstanding (other than unasserted contingent obligations)), respectively (which
provisions are incorporated herein by reference), applicable to such Subsidiary
Guarantor as if each Subsidiary Guarantor were a signatory to the Revolving
Credit Facility and such Term Loan Credit Facility, respectively.

7.08 Pledged Equity Interests.

(a) In the event any Obligor acquires rights in any Pledged Equity Interest
after the date hereof or any Excluded Equity Interest held by any Obligor
becomes a Pledged Equity Interest after the date hereof because it ceases to
constitute an Excluded Equity Interest, such Obligor shall deliver to the
Collateral Agent a completed Pledge Supplement, together with all supplements to
Annexes thereto, reflecting such new Pledged Equity Interests. Notwithstanding
the foregoing, it is understood and agreed that the security interest of the
Collateral Agent shall attach to all Pledged Equity Interests immediately upon
any Obligor’s acquisition of rights therein and shall not be affected by the
failure of any Obligor to deliver a supplement to Annex 2.07 as required hereby;
and

(b) Without the prior written consent of the Collateral Agent, no Obligor shall
vote to enable or take any other action to: (a) amend or terminate any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially and adversely changes the rights of such Obligor with respect to any
Pledged Equity Interest in a manner inconsistent with the terms of this
Agreement or any Debt Document or that adversely affects the validity,
perfection or priority of the Collateral Agent’s security interest or the
ability of the Collateral Agent to exercise its rights and remedies under this
Agreement with respect to such Pledged Equity Interest, (b) other than as
permitted under the Revolving Credit Facility and each other Debt Document,
permit any issuer of any Pledged Equity Interest to dispose of all or a material
portion of their assets, or (c) cause any issuer of any Pledged Equity Interests
which are interests in a partnership or limited liability company and which are
not securities (for purposes of the NYUCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Equity Interests to be treated
as securities for purposes of the NYUCC; except if such Obligor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable in the Collateral
Agent’s reasonable discretion to establish the Collateral Agent’s NYUCC Control
thereof; and

 

38



--------------------------------------------------------------------------------

(c) Each Obligor consents to the grant by each other Obligor of a security
interest in all Pledged Equity Interests to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Equity Interest
to the Collateral Agent or its nominee following the occurrence and during the
continuation of an Event of Default and to the substitution of the Collateral
Agent or its nominee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto.

7.09 Voting Rights, Dividends, Etc. in Respect of Pledged Interests.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) each Obligor may exercise any and all voting and other consensual rights
pertaining to any Pledged Interests for any purpose not inconsistent with the
terms of this Agreement or any Debt Document; provided, however, that none of
the Obligors will exercise or refrain from exercising any such right, as the
case may be, if such action (or inaction) could reasonably be expected to
adversely affect in any material respect the value, liquidity or marketability
of any Collateral in a manner inconsistent with the terms of this Agreement or
any Debt Document or the creation, perfection and priority of the Collateral
Agent’s Lien or the ability of the Collateral Agent to exercise its rights and
remedies under this Agreement with respect to such Pledged Interest;

(ii) each of the Obligors may receive and retain any and all dividends, interest
or other distributions paid in respect of the Pledged Interests to the extent
not prohibited by the Debt Documents; provided, however, that (except with
respect to any Pledged Debt that is also a Portfolio Investment) any and all
(A) dividends and interest paid or payable other than in cash in respect of, and
Instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Debt
Documents, shall be, and shall forthwith be delivered to the Collateral Agent to
hold as, Pledged Interests and shall, if received by any of the Obligors, be
received in trust for the benefit of the Collateral Agent, shall be segregated
from the other property or funds of the Obligors, and shall be forthwith
delivered to the Collateral Agent in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Pledged Interests and as further collateral security
for the Secured Obligations, provided that the Obligors shall be permitted to
take any action with respect to the cash described in (B) and (C) not prohibited
by the other Debt Documents; and

(iii) the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to any Obligor all such proxies and other instruments as such Obligor
may reasonably request for the purpose of enabling such Obligor to exercise the
voting and other rights which it is entitled to exercise pursuant to
Section 7.09(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to
Section 7.09(a)(ii) hereof.

 

39



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) all rights of each Obligor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
Section 7.09(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7.09(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Interests such dividends, distributions and interest
payments;

(ii) the Collateral Agent is authorized to notify each debtor with respect to
the Pledged Debt or other Portfolio Investments to make payment directly to the
Collateral Agent (or its designee) and may collect any and all moneys due or to
become due to any Obligor in respect of the Pledged Debt or other Portfolio
Investments, and each of the Obligors hereby authorizes each such debtor to make
such payment directly to the Collateral Agent (or its designee) without any duty
of inquiry;

(iii) without limiting the generality of the foregoing, the Collateral Agent may
at its option exercise any and all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to any of the Pledged
Interests or any Portfolio Investments as if it were the absolute owner thereof,
including, without limitation, the right to exchange, in its discretion, any and
all of the Pledged Interests or any Portfolio Investments upon the merger,
consolidation, reorganization, recapitalization or other adjustment of any
issuer thereof, or upon the exercise by any such issuer of any right, privilege
or option pertaining to any Pledged Interests or any Portfolio Investments, and,
in connection therewith, to deposit and deliver any and all of the Pledged
Interests or any Portfolio Investments with any committee, depository, transfer
agent, registrar or other designated agent upon such terms and conditions as it
may determine; and

(iv) all dividends, distributions, interest and other payments that are received
by any of the Obligors contrary to the provisions of Section 7.09(b)(i) hereof
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Obligors, and shall be forthwith paid over to
the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.

 

40



--------------------------------------------------------------------------------

7.10 Commercial Tort Claims. Each Obligor agrees that with respect to any
Commercial Tort Claim in excess of $100,000 individually hereafter arising it
shall deliver to the Collateral Agent a completed Pledge Supplement, together
with all supplements to Annexes thereto, identifying such new Commercial Tort
Claims.

7.11 Intellectual Property. Each Obligor hereby covenants and agrees as follows:

(a) it shall not do any act or omit to do any act whereby any of the
Intellectual Property which such Obligor determines in its reasonable business
judgment is material to the business of such Obligor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;

(b) it shall not, with respect to any Trademarks which such Obligor determines
in its reasonable business judgment are material to the business of such
Obligor, cease the use of any of such Trademarks or fail to maintain the level
of the quality of products sold and services rendered under any such Trademark
at a level which such Obligor determines in its reasonable business judgment to
be appropriate to maintain the value of such Trademarks, and each Obligor shall
take all steps reasonably necessary to ensure that licensees of such Trademarks
use such consistent standards of quality;

(c) it shall promptly notify the Collateral Agent if it knows or has reason to
know that any item of the Intellectual Property that in its reasonable business
judgment is material to the business of any Obligor may become (a) abandoned or
dedicated to the public or placed in the public domain, (b) invalid or
unenforceable, or (c) subject to any material adverse determination or
development (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court, other than in the ordinary course of prosecuting and/or
maintaining the applications or registrations of such Intellectual Property;

(d) it shall take all reasonable steps in the United States Patent and Trademark
Office, the United States Copyright Office, any state registry or any foreign
counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its
business which is now or shall become included in the Intellectual Property
Collateral;

(e) in the event that it has knowledge that any Intellectual Property owned by
or exclusively licensed to any Obligor is infringed, misappropriated, or

 

41



--------------------------------------------------------------------------------

diluted by a third party, such Obligor shall, except as it determines otherwise
in its reasonable business judgment, promptly take all reasonable actions to
stop such infringement, misappropriation, or dilution and protect its rights in
such Intellectual Property including, but not limited to, the initiation of a
suit for injunctive relief and to recover damages;

(f) it shall promptly (but in no event more than thirty (30) days after any
Obligor obtains knowledge thereof) report to the Collateral Agent (i) the filing
by or on behalf of such Obligor of any application to register any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign counterpart of the foregoing
and (ii) the registration of any Intellectual Property owned by such Obligor by
any such office, in each case by executing and delivering to the Collateral
Agent a completed Pledge Supplement, together with all supplements to Annexes
thereto;

(g) it shall, promptly upon the reasonable request of the Collateral Agent,
execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property Collateral, whether now owned
or hereafter acquired by or on behalf of such Obligor, including, without
limitation, intellectual property security agreements in the form of Exhibit C
hereto;

(h) it shall hereafter use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that could or might in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Obligor’s rights
and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;

(i) it shall take all steps reasonably necessary to protect the secrecy of all
Trade Secrets, including, without limitation, entering into confidentiality
agreements with employees and labeling and restricting access to secret
information and documents; and

(j) it shall continue to collect, at its own expense, all amounts due or to
become due to such Obligor in respect of the Intellectual Property Collateral or
any portion thereof. In connection with such collections, each Obligor may take
(and, while an Event of Default exists at the Collateral Agent’s reasonable
direction, shall take) such action as such Obligor or the Collateral Agent may
deem reasonably necessary or advisable to enforce collection of such amounts.
Notwithstanding the foregoing, while an Event of Default exists the Collateral
Agent shall have the right at any time, to notify, or require any Obligor to
notify, any obligors with respect to any such amounts of the existence of the
security interest created hereby.

 

42



--------------------------------------------------------------------------------

Section 8. Acceleration Notice; Remedies; Distribution of Collateral.

8.01 Notice of Acceleration. Upon receipt by the Collateral Agent of a written
notice from any Secured Party which (i) expressly refers to this Agreement,
(ii) describes an event or condition which has occurred and is continuing and
(iii) expressly states that such event or condition constitutes an Acceleration
as defined herein, the Collateral Agent shall promptly notify each other party
hereto of the receipt and contents thereof (any such notice is referred to
herein as a “Acceleration Notice”).

8.02 Preservation of Rights. The Collateral Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

8.03 Events of Default, Etc. During the period during which an Event of Default
shall have occurred and be continuing:

(a) each Obligor shall, at the request of the Collateral Agent, assemble the
Collateral owned by it at such place or places, reasonably convenient to both
the Collateral Agent and such Obligor, designated in the Collateral Agent’s
request;

(b) the Collateral Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;

(c) the Collateral Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code (whether
or not the Uniform Commercial Code is in effect in the jurisdiction where the
rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the laws in effect in any jurisdiction
where any rights and remedies hereunder may be asserted, including the right, to
the fullest extent permitted by applicable law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Collateral Agent were the sole and absolute owner thereof (and each Obligor
agrees to take all such action as may be appropriate to give effect to such
right);

(d) the Collateral Agent in its discretion may, in its name or in the name of
any Obligor or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so; and

(e) the Collateral Agent may, upon reasonable prior notice (provided that at
least ten Business Days’ prior notice shall be deemed to be reasonable) to the
Obligors of the time and place (or, if such sale is to take place on the NYSE or
any other established exchange or market, prior to the time of such sale or
other disposition), with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Collateral

 

43



--------------------------------------------------------------------------------

Agent, the other Secured Parties or any of their respective agents, sell, assign
or otherwise dispose of all or any part of such Collateral, at such place or
places as the Collateral Agent deems appropriate, and for cash or for credit or
for future delivery (without thereby assuming any credit risk), at public or
private sale, without demand of performance or notice of intention to effect any
such disposition or of the time or place thereof (except such notice as is
required above or by applicable statute and cannot be waived), and the
Collateral Agent or any other Secured Party or anyone else may be the purchaser,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter, to the fullest extent permitted by law, hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Obligors, any such demand, notice
and right or equity being hereby expressly waived and released, to the fullest
extent permitted by law.

The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

The proceeds of each collection, sale or other disposition under this
Section shall be applied in accordance with Section 8.06.

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Obligors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.

8.04 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 8.03 are insufficient to cover the costs
and expenses of such realization and the payment in full of the Secured
Obligations, the Obligors shall remain liable for any deficiency.

8.05 Private Sale. The Collateral Agent and the Secured Parties shall incur no
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 8.03 conducted in a commercially reasonable
manner. Each Obligor hereby waives any claims against the Collateral Agent or
any other Secured Party arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a

 

44



--------------------------------------------------------------------------------

public sale or was less than the aggregate amount of the Secured Obligations,
even if the Collateral Agent accepts the first offer received and does not offer
the Collateral to more than one offeree, so long as such private sale was
conducted in a commercially reasonable manner.

8.06 Application of Proceeds. Except as otherwise herein expressly provided in
this Section 8.06, after the occurrence and during the continuance of an Event
of Default pursuant to exercise of any remedies under Section 8 of this
Agreement, the proceeds of any collection, sale or other realization by the
Collateral Agent of all or any part of the Collateral of any Obligor (including
any other cash of any Obligor at the time held by the Collateral Agent under
this Agreement in respect of Collateral or in respect of the guaranty
obligations of the Subsidiary Guarantors under this Agreement) shall be applied
by the Collateral Agent as follows:

First, to the payment of reasonable and documented costs and expenses of such
collection, sale or other realization, including reasonable and documented
out-of-pocket costs and expenses of the Collateral Agent and the reasonable and
documented fees and expenses of its agents and counsel, and all expenses
incurred and advances made by the Collateral Agent in connection therewith;

Second, to the payment of any fees and other amounts then owing by such Obligor
to the Collateral Agent in its capacity as such;

Third, to the payment of the Secured Obligations of such Obligor then due and
payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof, the outstanding principal amount
of the Loans under the Revolving Credit Facility and the Term Loans under any
Term Loan Credit Facility shall be deemed then due and payable whether or not
any Acceleration of such loans has occurred); and

Fourth, after application as provided in clauses “First” “Second” and “Third”
above, to the payment to the respective Obligor, or their respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

For the avoidance of doubt, payments made pursuant to Sections 2.08(b), (c),
(d) and (e) of the Existing Revolving Credit Agreement (or any analogous
provisions in any amendment, modification, supplement, amendment and
restatement, extension, refinancing or replacement thereof) or pursuant to
equivalent sections in any Term Loan Credit Agreement shall not be subject to
this Section 8.06 or to Section 5.02 unless the Collateral Agent, after the
occurrence and continuation of an Event of Default, has directed the actions
giving rise to such payments. In making the allocations required by this
Section, the Collateral Agent may rely upon its records and information supplied
to it pursuant to Section 9.02, and the Collateral Agent shall have no liability
to any of the other Secured Parties for actions taken in reliance on such
information, except

 

45



--------------------------------------------------------------------------------

to the extent of its gross negligence or willful misconduct. The Collateral
Agent may, in its sole discretion, at the time of any application under this
Section, withhold all or any portion of the proceeds otherwise to be applied to
the Secured Obligations as provided above and maintain the same in a segregated
cash collateral account in the name and under the exclusive NYUCC Control of the
Collateral Agent, to the extent that it in good faith believes that the
information provided to it pursuant to Section 9.02 is either incomplete or
inaccurate and that application of the full amount of such proceeds to the
Secured Obligations would be disadvantageous to any Secured Party. All
distributions made by the Collateral Agent pursuant to this Section shall be
final (subject to any decree of any court of competent jurisdiction), and the
Collateral Agent shall have no duty to inquire as to the application by the
other Secured Parties of any amounts distributed to them.

8.07 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent is hereby appointed the attorney-in-fact of each
Obligor for the purpose of carrying out the provisions of this Section 8 and
taking any action and executing any instruments which the Collateral Agent may
reasonably deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, so long as the Collateral
Agent shall be entitled under this Section 8 to make collections in respect of
the Collateral, the Collateral Agent shall have the right and power to receive,
endorse and collect all checks made payable to the order of any Obligor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

8.08 Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent, upon the occurrence and during the continuance of an Event of
Default, to exercise rights and remedies hereunder at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Obligor hereby grants to the Collateral Agent, if and only to the
extent of such Obligor’s rights to grant the same, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral (other than any Excluded Assets) now owned or hereafter acquired by
such Obligor. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

8.09 Authority. Notwithstanding anything to the contrary contained herein, in no
event shall the Collateral Agent take, or be permitted to take, any Enforcement
Action with respect to the Collateral without at least three Business Days prior
notice to the Secured Parties, and will refrain from taking such Enforcement
Action if so directed by the Required Secured Parties during such three Business
Day period, provided that the Collateral Agent may take such Enforcement Action
during such three Business Day period if so directed by the Required Secured
Parties.

 

46



--------------------------------------------------------------------------------

Section 9. The Collateral Agent.

9.01 Appointment; Powers and Immunities. Each Revolving Lender, each Term
Lender, the Revolving Administrative Agent, the Term Loan Administrative Agent,
each Financing Agent and, by acceptance of the benefits of this Agreement and
the other Security Documents, each Designated Indebtedness Holder hereby
irrevocably appoints and authorizes ING to act as its agent hereunder with such
powers as are specifically delegated to the Collateral Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto. The Collateral Agent (which term as used in this sentence and in
Section 9.06 and the first sentence of Section 9.07 shall include reference to
its Affiliates and its own and its Affiliates’ officers, directors, employees
and agents):

(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement and shall not by reason of this Agreement be a trustee for, or a
fiduciary with respect to, any Revolving Lender, Term Lender or Designated
Indebtedness Holder;

(b) shall not be responsible to the Revolving Lenders, the Term Lenders, the
Revolving Administrative Agent, the Term Loan Administrative Agent, the
Financing Agents or the Designated Indebtedness Holders for any recitals,
statements, representations or warranties contained in this Agreement or in any
notice delivered hereunder, or in any other certificate or other document
referred to or provided for in, or received by it under, this Agreement, or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document referred to or provided for herein or
therein or for any failure by the Obligors or any other Person to perform any of
its obligations hereunder;

(c) shall not be required to initiate or conduct any litigation or collection
proceedings hereunder except, subject to Section 9.07, for any such litigation
or proceedings relating to the enforcement of the guarantee set forth in
Section 3, or the Liens created pursuant to Section 4; and

(d) shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct.

9.02 Information Regarding Secured Parties. The Borrower will at such times and
from time to time as shall be reasonably requested by the Collateral Agent,
supply a list in form and detail reasonably satisfactory to the Collateral Agent
setting forth the amount of the Secured Obligations held by each Secured Party
(excluding, so long as ING is both the Collateral Agent and the Revolving
Administrative Agent, the Credit Agreement Obligations) as at a date specified
in such request. The Collateral Agent shall provide any such list to any Secured
Party upon request. The Collateral Agent shall be entitled to rely upon such
information, and such information shall be

 

47



--------------------------------------------------------------------------------

conclusive and binding for all purposes of this Agreement, except to the extent
the Collateral Agent shall have been notified by a Secured Party that such
information as set forth on any such list is inaccurate or in dispute between
such Secured Party and the Borrower.

9.03 Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telecopy, telex, telegram, cable or electronic mail)
believed by it in good faith to be genuine and correct and to have been signed
or sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Collateral Agent. As to any matters not expressly provided for by this
Agreement, the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by (i) the Required Secured Parties or (ii) where expressly
permitted for in Section 10.03, the Required Revolving Lenders, the Required
Term Lenders and the Required Designated Indebtedness Holders, as applicable,
and such instructions of (i) the Required Secured Parties or (ii) where
expressly permitted for in Section 10.03, the Required Revolving Lenders, the
Required Term Lenders and the Required Designated Indebtedness Holders, as
applicable, and any action taken or failure to act pursuant thereto shall be
binding on all of the Secured Parties. If in one or more instances the
Collateral Agent takes any action or assumes any responsibility not specifically
delegated to it pursuant to this Agreement, neither the taking of such action
nor the assumption of such responsibility shall be deemed to be an express or
implied undertaking on the part of the Collateral Agent that it will take the
same or similar action or assume the same or similar responsibility in any other
instance.

9.04 Rights as a Secured Party. With respect to its obligation to extend credit
under the Revolving Credit Facility and, if applicable, any Term Loan Credit
Facility, ING (and any successor acting as Collateral Agent) in its capacity as
a Revolving Lender under the Revolving Credit Facility and, if applicable, as a
Term Lender under any Term Loan Credit Facility, shall have the same rights and
powers hereunder as any other Secured Party and may exercise the same as though
it were not acting as Collateral Agent, and the term “Secured Party” or “Secured
Parties” shall, unless the context otherwise indicates, include the Collateral
Agent in its individual capacity. ING (and any successor acting as Collateral
Agent) and its Affiliates may (without having to account therefor to any other
Secured Party) accept deposits from, lend money to, make investments in and
generally engage in any kind of banking, trust or other business with any of the
Obligors (and any of their Subsidiaries or Affiliates) as if it were not acting
as Collateral Agent, and ING and its Affiliates may accept fees and other
consideration from any of the Obligors for services in connection with this
Agreement or otherwise without having to account for the same to the other
Secured Parties.

9.05 Indemnification. Each Revolving Lender, each Term Lender and each
Designated Indebtedness Holder by acceptance of the benefits of this Agreement
and the other Security Documents agrees to indemnify the Collateral Agent and
each Related Party of the Collateral Agent (each such Person being called an
“Indemnitee”) (to

 

48



--------------------------------------------------------------------------------

the extent not reimbursed under Section 10.04, but without limiting the
obligations of the Obligors under Section 10.04) ratably in accordance with the
aggregate Secured Obligations held by the Revolving Lenders, the Term Lenders
and the Designated Indebtedness Holders, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against any Indemnitee (including by any other
Secured Party) arising out of or by reason of any investigation in connection
with or in any way relating to or arising out of this Agreement, any other Debt
Documents, or any other documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby (including the costs
and expenses that the Obligors are obligated to pay under Section 10.04, but
excluding, unless an Event of Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents; provided, that no Revolving Lender, Term Lender or
Designated Indebtedness Holder shall be liable for any of the foregoing to the
extent they are determined by a court of competent jurisdiction in a final,
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the party to be indemnified.

9.06 Non-Reliance on Collateral Agent and Other Secured Parties. The Revolving
Administrative Agent, the Term Loan Administrative Agent (if any) and each
Financing Agent (and each Revolving Lender, each Term Lender and each Designated
Indebtedness Holder by acceptance of the benefits of this Agreement and the
other Security Documents) agrees that it has, independently and without reliance
on the Collateral Agent or any other Secured Party, and based on such documents
and information as it has deemed appropriate, made its own credit analysis of
the Borrower, the Subsidiary Guarantors and their Subsidiaries and decision to
extend credit to the Borrower in reliance on this Agreement and that it will,
independently and without reliance upon the Collateral Agent or any other
Secured Party, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement and any Debt Document to which
it is a party. Except as otherwise expressly provided herein, the Collateral
Agent shall not be required to keep itself informed as to the performance or
observance by any Obligor of this Agreement, any other Debt Document or any
other document referred to or provided for herein or therein or to inspect the
properties or books of any Obligor. The Collateral Agent shall not have any duty
or responsibility to provide any other Secured Party with any credit or other
information concerning the affairs, financial condition or business of any
Obligor or any of its Subsidiaries (or any of their Affiliates) that may come
into the possession of the Collateral Agent or any of its Affiliates, except for
notices, reports and other documents and information expressly required to be
furnished to the other Secured Parties by the Collateral Agent hereunder.

9.07 Failure to Act. Except for action expressly required of the Collateral
Agent hereunder, the Collateral Agent shall in all cases be fully justified in
failing or refusing to act hereunder unless it shall receive further assurances
to its satisfaction from the other Secured Parties of their indemnification
obligations under

 

49



--------------------------------------------------------------------------------

Section 9.05 against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action. The Collateral
Agent shall not be required to take any action that in the judgment of the
Collateral Agent would violate any applicable law.

9.08 Resignation of Collateral Agent. Subject to the appointment and acceptance
of a successor Collateral Agent as provided below, the Collateral Agent may
resign at any time by giving notice thereof to the other Secured Parties and the
Obligors. Upon any such resignation, the Required Secured Parties shall have the
right, with the consent of the Borrower not to be unreasonably withheld provided
that no such consent shall be required if an Event of Default has occurred and
is continuing to appoint a successor Collateral Agent. If no successor
Collateral Agent shall have been so appointed by the Required Secured Parties
and shall have accepted such appointment within 30 days after the retiring
Collateral Agent’s giving of written notice of resignation of the retiring
Collateral Agent, then the retiring Collateral Agent may, on behalf of the other
Secured Parties, appoint a successor Collateral Agent, that shall be a financial
institution that has an office in New York, New York and has a combined capital
and surplus and undivided profits of at least $1,000,000,000. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, such successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder. After any retiring Collateral Agent’s
resignation hereunder as Collateral Agent, the provisions of this Section 9
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Collateral Agent. The fees
payable by the Borrower to a successor Collateral Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor, and such payment to be made as and when invoiced by the
successor Collateral Agent.

9.09 Agents and Attorneys-in-Fact. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.

Section 10. Miscellaneous.

10.01 Notices. All notices, requests, consents and other demands hereunder and
other communications provided for herein shall be given or made in writing,
(a) to any party hereto, telecopied, (to the extent provided in the Revolving
Credit Facility or Term Loan Credit Facility, as applicable) e-mailed or
delivered to the intended recipient at the “Address for Notices” specified below
its name on the signature pages to this Agreement or, in the case of any Term
Loan Administrative Agent, any Financing Agent or Designated Indebtedness Holder
that shall become a party hereto after the date hereof, at such “Address for
Notices” as shall be specified pursuant to or in connection with the joinder
agreement executed and delivered by such Financing Agent or Designated
Indebtedness Holder pursuant to Section 6.01 and by such Term Loan

 

50



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 6.02 (provided that notices to any
Subsidiary Guarantor shall be given to such Subsidiary Guarantor care of the
Borrower at the address for the Borrower specified herein) or (b) as to any
party, at such other address as shall be designated by such party in a written
notice to each other party. All notices to any Revolving Lender, Term Lender or
Designated Indebtedness Holder that is not a party hereto shall be given to the
Revolving Administrative Agent, the Term Loan Administrative Agent or Financing
Agent for such Designated Indebtedness Holder.

10.02 No Waiver. No failure on the part of the Collateral Agent or any other
Secured Party to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by any Secured Party of
any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

10.03 Amendments to Security Documents, Etc. Except as otherwise provided in any
Security Document, the terms of this Agreement and the other Security Documents
may be waived, altered or amended only by an instrument in writing duly executed
by each Obligor and the Collateral Agent, with the consent of the Required
Revolving Lenders, the Required Term Lenders and the Required Designated
Indebtedness Holders; provided, that, subject to the provisions related to
“Defaulting Lenders” (or equivalent term) in the Revolving Credit Facility and
the Term Loan Credit Facility, as the case may be:

(a) no such amendment shall adversely affect the relative rights of any Secured
Party as against any other Secured Party without the prior written consent of
such first Secured Party;

(b) without the prior written consent of (x) each of the Revolving Lenders and
the Term Lenders and (y) the Required Designated Indebtedness Holders, the
Collateral Agent shall not release all or substantially all of the collateral
under the Security Documents or release all or substantially all of the
Subsidiary Guarantors from their guarantee obligations under Section 3 hereof
(and if any amounts have become due and payable in respect of any Hedging
Agreement Obligations, and such amounts shall have remained unpaid for 30 or
more days, then the prior written consent (voting as a single group) of the
holders of a majority in interest of the Hedging Agreement Obligations will also
be required to release all or substantially all of such collateral or guarantee
obligations);

(c) without the consent of each of the Secured Parties, no modification,
supplement or waiver shall modify the definition of the term “Required Secured
Parties” or modify in any other manner the number of percentage of the Secured
Parties required to make any determinations or waive any rights under any
Security Document;

 

51



--------------------------------------------------------------------------------

(d) without the consent of the Collateral Agent, no modification, supplement or
waiver shall modify the terms of Section 9;

(e) to the extent not inconsistent with clause (b) above, the Collateral Agent
is authorized to release (and shall release) any Collateral that is either the
subject of a disposition not prohibited under either the Revolving Credit
Facility, the Term Loan Credit Facility or the Designated Indebtedness
Documents, or to which the Required Revolving Lenders, the Required Term Lenders
and the Required Designated Indebtedness Holders shall have consented and will,
at the Obligors’ expense, execute and deliver to any Obligor such documents
(including, without limitation, any UCC termination statements, lien releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form))
as such Obligor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby;
notwithstanding the foregoing, Portfolio Investments constituting Collateral
shall be automatically released from the lien of this Agreement, without any
action of the Collateral Agent, in connection with any disposition of Portfolio
Investments that (i) occurs in the ordinary course of the Borrower’s business
and (ii) is not prohibited under any of the Debt Documents; and

(f) to the extent not inconsistent with clause (b) above, the Collateral Agent
is authorized to release (and shall release) any Subsidiary Guarantor from any
of its guarantee obligations under Section 3 hereof to the extent such
Subsidiary is (x) the subject of a disposition not prohibited under the Debt
Documents, (y) ceases to be a Subsidiary as a result of a transaction not
prohibited under the Debt Documents, or (z) to which each of the Required
Revolving Lenders, the Required Term Lenders and the Required Designated
Indebtedness Holders shall have consented, and, upon such release, the
Collateral Agent is authorized to release (and shall release) any collateral
security granted by such Subsidiary Guarantor hereunder and under the other
Security Documents and will, at the Obligors’ expense, execute and deliver to
any Obligor such documents (including, without limitation, any UCC termination
statements, lien releases, re-assignments of trademarks, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form)) as such Obligor shall reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby.

Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor. Notwithstanding the foregoing to the contrary,
if the Termination Date shall have occurred with respect to any Class, then the
consent rights of such Class (and the related Required Revolving Lenders,
Required Term Lenders or Required Designated Indebtedness Holders) under this
Section 10.03 shall terminate.

 

52



--------------------------------------------------------------------------------

10.04 Expenses: Indemnity: Damage Waiver.

(a) Costs and Expenses. The Obligors hereby jointly and severally agree to
reimburse the Collateral Agent and each of the other Secured Parties and their
respective Affiliates for all reasonable and documented out-of-pocket costs and
expenses incurred by them (including the reasonable and documented fees, charges
and disbursements of legal counsel (and excluding the allocated costs of
internal counsel)) in connection with (i) any Event of Default and any
enforcement or collection proceeding resulting therefrom, including all manner
of participation in or other involvement with (w) performance by the Collateral
Agent of any obligations of the Obligors in respect of the Collateral that the
Obligors have failed or refused to perform in the time period required under
this Agreement, (x) bankruptcy, insolvency, receivership, foreclosure, winding
up or liquidation proceedings of any Obligor, or any actual or attempted sale,
or any exchange, enforcement, collection, compromise or settlement in respect of
any of the Collateral, and for the care of the Collateral and defending or
asserting rights and claims of the Collateral Agent in respect thereof, by
litigation or otherwise, including expenses of insurance, (y) judicial or
regulatory proceedings arising from or related to this Agreement and
(z) workout, restructuring or other negotiations or proceedings (whether or not
the workout, restructuring or transaction contemplated thereby is consummated)
and (ii) the enforcement of this Section, and all such costs and expenses shall
be Secured Obligations entitled to the benefits of the collateral security
provided pursuant to Section 4.

(b) Indemnification by the Obligors. The Obligors shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses including reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or (ii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses that (1) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the willful misconduct or gross negligence of such Indemnitee,
(2) result from a claim brought against such Indemnitee for breach of such
Indemnitee’s obligations under this Agreement or the other Loan Documents, if
there has been a final and nonappealable judgment against such Indemnitee on
such claim as determined by a court of competent jurisdiction or (3) result from
a claim arising as a result of a dispute between Indemnitees (other than (x) any
dispute involving claims against the Administrative Agent, in each case in their
respective capacities as such, and (y) claims arising out of any act or omission
by the Borrower or its Affiliates).

Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages arising out of, or in
connection

 

53



--------------------------------------------------------------------------------

with, this Agreement asserted by an Indemnitee against the Borrower or any other
Obligor; provided that the foregoing limitation shall not be deemed to impair or
affect the Obligations of the Borrower under the preceding provisions of this
subsection.

10.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Obligors and the
Secured Parties (provided that none of the Obligors shall assign or transfer its
rights or obligations hereunder without the prior written consent of each of the
Collateral Agent, the Revolving Administrative Agent and the Term Loan
Administrative Agent or the agent, trustee or representative for the Designated
Indebtedness Holder, if any (or if there is no such agent, trustee or
representative, the Required Designated Indebtedness Holders)).

10.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Collateral Agent constitute the
entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Collateral Agent and when the
Collateral Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.07 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

 

54



--------------------------------------------------------------------------------

10.08 Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each Obligor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

10.09 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

55



--------------------------------------------------------------------------------

10.10 Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

10.11 Termination. When all Secured Obligations of any Class have been paid in
full (other than unasserted contingent obligations) and all Commitments of the
holders thereof to extend credit that would be Secured Obligations have expired
or been terminated, the Collateral Agent shall, on behalf of the holders of such
Secured Obligations, deliver to the Obligors such termination statements and
releases and other documents necessary and appropriate to evidence the
termination of all agreements, obligations and liens related to such Secured
Obligations, as the Obligors may reasonably request all at the sole cost and
expense of the Obligors; provided, however, that the Collateral Agent shall not
have any obligation to do so under the circumstances set forth in the
parenthetical provision in Section 10.03(b) except to the extent provided
therein.

10.12 Confidentiality. The Collateral Agent acknowledges and agrees that
Section 9.13 of the Revolving Credit Facility will bind the Collateral Agent to
the same extent as it binds the Revolving Administrative Agent.

10.13 Agreement among Borrower, Revolving Lenders and Term Lenders. Each of the
Revolving Administrative Agent, on behalf of the Revolving Lenders (and for the
benefit of the Term Lenders), and the Borrower agrees, that, unless otherwise
expressly provided in Section 8 of this Agreement, upon the occurrence and
during the continuance of an Event of Default, each mandatory and optional
prepayment by the Borrower of the Revolving Loans shall, to the extent required
by any Term Loan Credit Facility, be made and applied ratably (based on the
outstanding principal amounts of such indebtedness) to the Revolving Loans and
the Term Loans, except to the extent such Term Loan Credit Facility permits a
greater proportion of such prepayment to be applied to the Revolving Loans, and
that the foregoing shall be binding on all existing and future Revolving Lenders
(including under any refinanced Revolving Credit Facility).

[Signature page follows]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee, Pledge and
Security Agreement to be duly executed and delivered as of the day and year
first above written.

 

SIERRA INCOME CORPORATION

By:

 

 

Name:

 

Title:

 

 

Address for Notices

 

Sierra Income Corporation

375 Park Ave, Suite 3304

New York, NY 10152

Attention: Richard Allorto

Telecopy Number: (212) 759-0091

Direct Telephone: (646) 465-7898

Main Telephone: (212) 759-0777

E-mail: rallorto@medleycapital.com

 

with a copy to:

 

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036-6797

Attention: Jay R. Alicandri, Esq.

Telecopier: (212) 698-3599

Telephone: (212) 698-3800

E-mail: jay.alicandri@dechert.com

[Signature Page to the Guarantee, Pledge and Security Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Revolving Administrative Agent and Collateral Agent By  

 

Name:   Title:  

 

Address for Notices

 

ING Capital LLC

1325 Avenue of the Americas

New York, New York 10019

Attention: Mark LaGreca

Telecopy Number: (646) 424 - 8223

Telephone Number: (646) 424 - 8234

E-mail: Mark.LaGreca@americas.ing.com

 

with a copy to (which shall not constitute notice):

 

ING Capital LLC

1325 Avenue of the Americas

New York, New York 10019

Attention: Patrick Frisch

Telecopy Number: (646) 424-6919

Telephone Number: (646) 424-6912

E-mail: Patrick.Frisch@americas.ing.com

 

with a copy to (which shall not constitute notice):

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Terry E. Schimek, Esq.

Telecopy Number: (212) 757-3990

Telephone Number: (212) 373-3005

E-mail: tschimek@paulweiss.com

[Signature Page to the Guarantee, Pledge and Security Agreement]



--------------------------------------------------------------------------------

ANNEX 2.05

Obligor Information

Sierra Income Corporation

Type of Organization: corporation

Jurisdiction of Organization: Maryland

Organizational ID: [            ]

Place of Business: [            ]



--------------------------------------------------------------------------------

ANNEX 2.07

Pledged Equity Interests



--------------------------------------------------------------------------------

ANNEX 2.08

Pledged Debt



--------------------------------------------------------------------------------

ANNEX 2.09

Accounts



--------------------------------------------------------------------------------

ANNEX 2.10

Commercial Tort Claims



--------------------------------------------------------------------------------

ANNEX 2.11

Copyrights, Patents and Trademarks



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Notice of Designation

for Designated Indebtedness]

[Date]

ING Capital LLC,

as Collateral Agent

[Address]

Attention:

Ladies and Gentlemen:

Reference is made to the Guarantee, Pledge and Security Agreement, dated as of
December 4, 2013 (as modified and supplemented and in effect from time to time,
the “Guarantee and Security Agreement”), among Sierra Income Corporation, the
Subsidiary Guarantors referred to therein, ING Capital LLC, as Revolving
Administrative Agent for the Revolving Lenders referred to therein, any Term
Loan Administrative Agent for the Term Lenders, the Financing Agents or
Designated Indebtedness Holders, referred to therein, and ING Capital LLC, as
collateral agent for the Secured Parties referred to therein. Capitalized terms
used herein, unless otherwise defined herein, shall have the meanings ascribed
thereto in the Guarantee and Security Agreement.

Pursuant to Section 6.01 of the Guarantee and Security Agreement, the Borrower
hereby designates the following Indebtedness as “Designated Indebtedness” under
the Guarantee and Security Agreement:

[Complete as appropriate]

 

SIERRA INCOME CORPORATION

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Guarantee Assumption Agreement]

GUARANTEE ASSUMPTION AGREEMENT

GUARANTEE ASSUMPTION AGREEMENT dated as of         ,     ,          by [NAME OF
ADDITIONAL SUBSIDIARY GUARANTOR], a                      (the “Additional
Subsidiary Guarantor”), in favor of ING Capital LLC, as collateral agent for the
Secured Parties under and as defined in the Guarantee and Security Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).

Sierra Income Corporation (the “Borrower”), the Subsidiary Guarantors referred
to therein, ING Capital LLC, as Revolving Administrative Agent for the Revolving
Lenders referred to therein, any Term Loan Administrative Agent for the Term
Lenders referred to therein, the Financing Agents or Designated Indebtedness
Holders referred to therein, and ING Capital LLC, as collateral agent for the
Secured Parties referred to therein, are parties to a Guarantee, Pledge and
Security Agreement dated as of December 4, 2013 (the “Guarantee and Security
Agreement”) pursuant to which such Subsidiary Guarantors have guaranteed the
“Guaranteed Obligations” (as defined therein), and the Borrower and such
Subsidiary Guarantors have granted liens in favor of the Collateral Agent as
collateral security for the “Secured Obligations” (as defined therein).
Capitalized terms used herein, unless otherwise defined herein, shall have the
meanings ascribed thereto in the Guarantee and Security Agreement.

Pursuant to Section 7.05 of the Guarantee and Security Agreement, the Additional
Subsidiary Guarantor hereby agrees to become a “Subsidiary Guarantor” and an
“Obligor”, under and for all purposes of the Guarantee and Security Agreement,
and each of the Annexes to the Guarantee and Security Agreement shall be deemed
to be supplemented in the manner specified in Appendix A hereto. Without
limiting the foregoing, (a) the Additional Subsidiary Guarantor hereby, jointly
and severally with the other Subsidiary Guarantors, guarantees to each Secured
Party and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations in the same manner and to the same extent as is provided
in Section 3 of the Guarantee and Security Agreement and (b) as collateral
security for the payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the Additional
Subsidiary Guarantor, the Additional Subsidiary Guarantor hereby pledges and
grants to the Collateral Agent for the benefit of the Secured Parties as
provided in the Guarantee and Security Agreement a security interest in all of
such Additional Subsidiary Guarantor’s right, title and interest in, to and
under the Collateral.

In addition, the Additional Subsidiary Guarantor hereby makes the
representations and warranties set forth in Section 2 of the Guarantee and
Security Agreement (as of the date hereof) with respect to itself and its
obligations under this Agreement, as if each reference in such Sections to the
Guarantee and Security Agreement included reference to this Agreement and
Annexes hereto.



--------------------------------------------------------------------------------

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver any
opinions to the Secured Parties required to be delivered in connection with the
execution and delivery hereof.

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.

 

[NAME OF ADDITIONAL SUBSIDIARY GUARANTOR]

By:

 

 

Name:

 

Title:

 

Accepted and agreed:

 

ING CAPITAL LLC, as Collateral Agent

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Appendix A

SUPPLEMENTS TO ANNEXES TO

GUARANTEE AND SECURITY AGREEMENT

Supplement to Annex 2.05:

[to be completed]

Supplement to Annex 2.07:

[to be completed]

Supplement to Annex 2.08:

[to be completed]

Supplement to Annex 2.09:

[to be completed]

Supplement to Annex 2.10:

[to be completed]

Supplement to Annex 2.11:

[to be completed]



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Intellectual Property Security Agreement]

NOTICE OF GRANT OF

SECURITY INTEREST IN [COPYRIGHTS] [PATENTS] [TRADEMARKS]

NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHTS] [PATENTS] [TRADEMARKS] (the
“Notice”), dated as of              ,         , made by Sierra Income
Corporation, a Delaware corporation (the “Borrower”), and the other direct or
indirect subsidiaries of the Borrower party hereto from time to time
(collectively the “Subsidiary Guarantors” and, together with the Borrower, the
“Obligors”), in favor of ING CAPITAL LLC, as Collateral Agent (the “Secured
Party”).

WHEREAS, the Obligors are the owners of the [copyright registrations and
applications] [issued patents and patent applications] [trademark and service
mark registrations and trademark and service mark applications] set forth on
Schedule I attached hereto (collectively, the [“Copyrights”] [“Patents”]
[“Trademarks”]);

WHEREAS, pursuant to the terms and conditions of the Guarantee, Pledge and
Collateral Agreement dated as of December 4, 2013, by and among the Obligors,
ING Capital LLC, as Revolving Administrative Agent for the Revolving Lenders
referred to therein, any Term Loan Administrative Agent for the Term Lenders
referred to therein, the Financing Agents or Designated Indebtedness Holders
referred to therein, and ING Capital LLC, as collateral agent for the Secured
Parties referred to therein, (the “Guarantee and Security Agreement”), the
Obligors granted, assigned and conveyed to the Secured Party a security interest
in, and lien on, certain intellectual property owned by the Obligors, including
the [Copyrights] [Patents] [Trademarks] now existing or hereafter acquired and
all products and proceeds of the foregoing (collectively, the [“Copyright
Collateral”] [“Patent Collateral”] [“Trademark Collateral”]); and

WHEREAS, pursuant to the Guarantee and Security Agreement, the Obligors agreed
to execute and deliver to the Secured Party this Notice for purposes of filing
the same with the [United States Copyright Office (the “Copyright Office”)]
[United States Patent and Trademark Office (the “PTO”)] to confirm, evidence and
perfect the security interest in the [Copyright Collateral] [Patent Collateral]
[Trademark Collateral] granted pursuant to the Guarantee and Security Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and subject to the terms and conditions of the
Guarantee and Security Agreement, the Obligors hereby grant, assign and convey
to the Secured Party a security interest in, and lien, on the [Copyright
Collateral] [Patent Collateral] [Trademark Collateral] [, provided that the
grant of security interest shall not include any Trademark that may be deemed
invalidated, canceled or abandoned due to the grant and/or enforcement of such
security interest unless and until such time that the grant and/or enforcement
of the security interest will not affect the validity of such Trademark].



--------------------------------------------------------------------------------

The Obligors hereby acknowledge the sufficiency and completeness of this Notice
to create the security interest in the [Copyright Collateral] [Patent
Collateral] [Trademark Collateral] and to grant the same to the Secured Party,
and the Obligors hereby request the [Copyright Office] [PTO] to file and record
the same together with the annexed Schedule I.

The Obligors and the Secured Party hereby acknowledge and agree that the
security interest in the Copyright Collateral may only be terminated in
accordance with the terms of the Guarantee and Security Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Notice to be duly executed
and delivered as of the date first above written.

 

[                    ] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

STATE OF    )    ) ss.: COUNTY OF    )

On this      day of             ,         , before me personally came
            , to me known to be the person who signed the foregoing instrument
and who being duly sworn by me did depose and state that such person is the
[                    ] of [                ]; such person signed the instrument
in the name of [                ]; and such person had the authority to sign the
instrument on behalf of [                ].

 

 

Notary Public



--------------------------------------------------------------------------------

Schedule I

[Copyrights] [Patents] [Trademarks]

[See attached]



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Pledge Supplement]

PLEDGE SUPPLEMENT

This Pledge Supplement, dated [mm/dd/yy], is delivered by [NAME OF OBLIGOR] a
[NAME OF STATE OF INCORPORATION] [corporation] (the “Obligor”) pursuant to the
Guarantee, Pledge and Security Agreement, dated as of December 4, 2013 (the
“Guarantee and Security Agreement”), among Sierra Income Corporation, as
Borrower, [    ], as Subsidiary Guarantor, ING Capital LLC, as Revolving
Administrative Agent for the Revolving Lenders referred to therein, any Term
Loan Administrative Agent for the Term Lenders referred to therein, the
Financing Agents or Designated Indebtedness Holders referred to therein, and ING
Capital LLC, as collateral agent for the Secured Parties referred to therein.
Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Guarantee and Security Agreement.

The Obligor represents and warrants that the supplements to the Annexes to the
Guarantee and Security Agreement attached hereto as Appendix A accurately and
completely set forth all additional information required pursuant to the
Guarantee and Security Agreement and hereby agrees that such supplements to
Annexes shall constitute part of the Annexes to the Guarantee and Security
Agreement.

IN WITNESS WHEREOF, the Obligor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF OBLIGOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Appendix A

SUPPLEMENTS TO ANNEXES TO

GUARANTEE AND SECURITY AGREEMENT

[Supplement to Annex 2.05:]

[to be completed]

[Supplement to Annex 2.07:]

[to be completed]

[Supplement to Annex 2.08:]

[to be completed]

[Supplement to Annex 2.09:]

[to be completed]

[Supplement to Annex 2.10:]

[to be completed]

[Supplement to Annex 2.11:]

[to be completed]



--------------------------------------------------------------------------------

EXHIBIT E

JOINDER AND AFFIRMATION AGREEMENT

FOR DESIGNATED INDEBTEDNESS

This JOINDER AGREEMENT (this “Joinder Agreement”) is made as of [—], between
Sierra Income Corporation, a corporation duly organized and validly existing
under the laws of the State of Maryland (the “Borrower”), [    ], a [        ]
limited liability company (the “Subsidiary Guarantor”, and together with the
Borrower, the “Grantors”), ING Capital LLC, as Revolving Administrative Agent,
any Term Loan Administrative Agent and [        ]1 (the “New Holder”), and ING
Capital LLC, as Collateral Agent. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Guarantee and Security
Agreement (as defined below).

W I T N E S S E T H:

Reference is made to the Guarantee, Pledge and Security Agreement, dated as of
December 4, 2013 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time in accordance with its terms, the
“Guarantee and Security Agreement”), among the Borrower, the Subsidiary
Guarantor, ING Capital LLC, as Revolving Administrative Agent, ING Capital LLC,
as Collateral Agent, any Term Loan Administrative Agent and each “Financing
Agent” or “Designated Indebtedness Holder” that becomes a party thereto after
December 4, 2013 pursuant to Sections 6.01 thereof.

WHEREAS, the Borrower, [the Subsidiary Guarantor] and the New Holder have
entered into a [    ]2, dated as of [    ],[    ], in connection with the
incurrence of [    ]3 (the “New Indebtedness”);

WHEREAS, as a condition precedent to the New Indebtedness and the obligations of
the New Holder thereunder, the Borrower shall have designated the New
Indebtedness as “Designated Indebtedness” pursuant to Section 6.01 of the
Guarantee and Security Agreement, and such New Indebtedness shall have been
effective and acknowledged by the Collateral Agent; and

WHEREAS, the New Holder wishes to become party under the Guarantee and Security
Agreement.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged,

1. Joinder. This Joinder Agreement supplements, and forms a part of, the
Guarantee and Security Agreement and is being executed and delivered pursuant to
the

 

1  Holders of new debt, or the agent, trustee or representative of such holders.

2  Include description of documents through which new indebtedness has been
incurred

3 

Include description of indebtedness in relation to which a Notice of Designation
has been delivered



--------------------------------------------------------------------------------

Guarantee and Security Agreement. The New Holder hereby agrees to become party
under the Guarantee and Security Agreement for all purposes thereof on the terms
set forth therein, and to be bound by the terms of the Guarantee and Security
Agreement applicable to the New Holder as fully as if the New Holder had
executed and delivered the Guarantee and Security Agreement as of the date
thereof. Without limiting the generality of the foregoing, the New Holder hereby
agrees to be bound by the provisions thereunder relating to the sharing of
guarantees and liens and hereby appoints and authorizes the Collateral Agent to
act as its agent under the Guarantee and Security Agreement as provided in
Section 9 thereof. The Collateral Agent hereby agrees to act as Collateral Agent
for the New Holder.

2. Affirmation of Guarantee and Security Interest. Without limiting the
generality of the foregoing, by its execution hereof, each Grantor hereby
(a) consents to the content of this Joinder Agreement, (b) agrees that the
Guarantee and Security Agreement and each of the other Security Documents
continue to be in full force and effect, (c) confirms its guarantee and
reaffirms its obligations under the Guarantee and Security Agreement (as
supplemented by this Joinder Agreement) and confirms its grant of a security
interest in its assets as Collateral for the Secured Obligations, and
(d) acknowledges and affirms that such guarantee and/or grant continues in full
force and effect in respect of, and to secure, the Secured Obligations.

3. Notices. All notices, requests, consents and other demands to the New Holder
under the Guarantee and Security Agreement and other communications provided for
therein shall be given or made in writing, telecopied or delivered to [—].

4. Counterparts. This Joinder Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder Agreement shall become effective when it shall
have been executed by the Grantors, the New Holder, and the Collateral Agent and
when the Collateral Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Joinder Agreement by telecopy shall be effective as
delivery of a manually executed counterpart to this Joinder Agreement.

5. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the state of New York.

6. Miscellaneous Provisions. The provisions of Section 10 of the Guarantee and
Security Agreement will apply with like effect to this Joinder Agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Subsidiary Guarantor, the Revolving
Administrative Agent, the Collateral Agent and the New Holder have duly executed
this Joinder Agreement as of the day and year first above written.

 

SIERRA INCOME CORPORATION, as Borrower By:  

 

Name:   Title:   [    ], as Subsidiary Guarantor By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Revolving Administrative Agent and Collateral Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[—], as New Holder By:  

 

Name:   Title:  